
	
		II
		111th CONGRESS
		2d Session
		S. 3018
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Mr. Wyden (for himself
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to make the Federal income tax system simpler, fairer, and more fiscally
		  responsible, and for other purposes.
	
	
		1.Short title; amendment of 1986 Code; table
			 of contents
			(a)Short TitleThis Act may be cited as the
			 Bipartisan Tax Fairness and
			 Simplification Act of 2010.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Purpose.
					TITLE I—Individual income tax reforms
					Sec. 101. 3 progressive individual income tax
				rates.
					Sec. 102. Increase in basic standard deduction.
					Sec. 103. Permanent extension of expansion of earned income
				credit.
					Sec. 104. Permanent extension of expansion of dependent care
				credit.
					Sec. 105. Permanent extension of child tax credit.
					Sec. 106. Permanent repeal of limitations on personal
				exemptions and itemized deductions.
					Sec. 107. Elimination of individual miscellaneous itemized
				deductions.
					Sec. 108. Treatment of capital gains.
					Sec. 109. Partial exclusion of dividends received by
				individuals.
					Sec. 110. Nonrefundable personal credit for interest on State
				and local bonds.
					Sec. 111. Retirement savings accounts.
					Sec. 112. Lifetime Savings Accounts.
					Sec. 113. Consolidation of tax credits and deductions for
				education expenses.
					Sec. 114. Termination of various exclusions, exemptions,
				deductions, and credits.
					Sec. 115. Simplified tax return preparation.
					TITLE II—Corporate and business income tax reforms
					Sec. 201. Corporate flat tax.
					Sec. 202. Treatment of travel on corporate
				aircraft.
					Sec. 203. Unlimited expensing of depreciable assets and
				inventories for certain small businesses.
					Sec. 204. Termination of various preferential
				treatments.
					Sec. 205. Pass-through business entity
				transparency.
					Sec. 206. Modification of effective date of leasing provisions
				of the American Jobs Creation Act of 2004.
					Sec. 207. Revaluation of LIFO inventories of large integrated
				oil companies.
					Sec. 208. Modifications of foreign tax credit rules applicable
				to large integrated oil companies which are dual capacity
				taxpayers.
					Sec. 209. Repeal of lower of cost or market value of inventory
				rule.
					Sec. 210. Reinstitution of per country foreign tax
				credit.
					Sec. 211. Application of rules treating inverted corporations
				as domestic corporations to certain transactions occurring after March 20,
				2002.
					Sec. 212. Indexing corporate interest deduction for
				inflation.
					Sec. 213. Prohibition of advance refunding of
				bonds.
					Sec. 214. CBO study on government spending on
				businesses.
					TITLE III—Repeal of alternative minimum tax
					Sec. 301. Repeal of alternative minimum tax.
					TITLE IV—Other provisions
					Subtitle A—Improvements in tax compliance
					Sec. 401. Information reporting on payments to
				corporations.
					Sec. 402. Additional reporting requirements by
				regulation.
					Sec. 403. Increase in information return penalties.
					Sec. 404. E-filing requirement for certain large
				organizations.
					Sec. 405. Implementation of standards clarifying when employee
				leasing companies can be held liable for their clients' Federal employment
				taxes.
					Sec. 406. Expansion of IRS access to information in National
				Directory of New Hires for tax administration purposes.
					Sec. 407. Modification of criminal penalties for willful
				failures involving tax payments and filing requirements.
					Sec. 408. Penalties for failure to file certain returns
				electronically.
					Sec. 409. Reporting on identification of beneficial owners of
				certain foreign financial accounts.
					Subtitle B—Requiring economic substance
					Sec. 411. Clarification of economic substance
				doctrine.
					Sec. 412. Penalty for understatements attributable to
				transactions lacking economic substance, etc.
					Sec. 413. Denial of deduction for interest on underpayments
				attributable to noneconomic substance transactions.
					Subtitle C—Internet gambling taxation and
				regulation
					Sec. 421. Tax on Internet gambling; licensee information
				reporting.
					Sec. 422. Withholding from certain gambling
				winnings.
					Sec. 423. Withholding of tax on nonresident aliens.
					Sec. 424. Territorial extent.
					Sec. 425. Federal licensing requirement for Internet gambling
				operators.
					Sec. 426. Report required.
					Sec. 427. Effective date.
					Subtitle D—Miscellaneous
					Sec. 431. Denial of deduction for punitive damages.
					Sec. 432. Application of medicare payroll tax to all State and
				local government employees.
					Sec. 433. Corrections for CPI overstatement in cost-of-living
				indexation.
					TITLE V—Technical and conforming amendments
					Sec. 501. Technical and conforming amendments.
				
			2.PurposeThe purpose of this Act is to amend the
			 Internal Revenue Code of 1986—
			(1)to make the Federal individual income tax
			 system simpler, fairer, and more transparent by, among other reforms—
				(A)repealing the individual alternative
			 minimum tax,
				(B)increasing the basic standard deduction and
			 maintaining itemized deductions for mortgage interest and charitable
			 contributions, and
				(C)reducing the number of exclusions,
			 exemptions, deductions, and credits,
				(2)to make the Federal corporate income tax
			 rate a flat 24 percent, repeal the corporate alternative minimum tax, and
			 eliminate special tax preferences that favor particular types of businesses or
			 activities, and
			(3)to partially offset the Federal budget
			 deficit through the increased fiscal responsibility resulting from these
			 reforms.
			IIndividual income tax reforms
			101.3 progressive individual income tax
			 rates
				(a)Married Individuals Filing Joint Returns
			 and Surviving SpousesThe
			 table contained in section 1(a) is amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $75,00015% of taxable income.
									
									Over $75,000 but not over $140,000$11,250, plus 25% of the excess over
						$75,000.
									
									Over $140,000$27,500, plus 35% of the excess over
						$140,000
									
								
							
						.
				(b)Heads of HouseholdsThe table contained in section 1(b) is
			 amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $56,25015% of taxable income.
									
									Over $56,250 but not over $105,000$8,437.50, plus 25% of the excess
						over $56,250.
									
									Over $105,000$20,625, plus 35% of the excess over
						$105,000
									
								
							
						.
				(c)Unmarried Individuals (Other Than Surviving
			 Spouses and Heads of Households)The table contained in section 1(c) is
			 amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $37,50015% of taxable income.
									
									Over
						$37,500 but not over $70,000$5,625, plus 25% of the excess over $37,500.
									
									Over $70,000$13,750, plus 35% of the excess over
						$70,000
									
								
							
						.
				(d)Married Individuals Filing Separate
			 ReturnsThe table contained
			 in section 1(d) is amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $37,50015% of taxable income.
									
									Over
						$37,500 but not over $70,000$5,625, plus 25% of the excess over $37,500.
									
									Over $70,000$13,750, plus 35% of the excess over
						$70,000
									
								
							
						.
				(e)Conforming Amendments to Inflation
			 AdjustmentSection 1(f) is
			 amended—
					(1)by striking 1993 in
			 paragraph (1) and inserting 2011,
					(2)by striking except as provided in
			 paragraph (8) in paragraph (2)(A),
					(3)by striking 1992 in
			 paragraph (3)(B) and inserting 2010,
					(4)by striking paragraphs (7) and (8),
			 and
					(5)by striking Phaseout of Marriage Penalty in 15-Percent
			 Bracket; in the heading thereof.
					(f)Additional Conforming Amendments
					(1)Section 1 is amended by striking subsection
			 (i).
					(2)The Internal Revenue Code of 1986 is
			 amended by striking calendar year 1992 each place it appears and
			 inserting calendar year 2010.
					(g)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				102.Increase in basic standard
			 deduction
				(a)In GeneralParagraph (2) of section 63(c) (defining
			 standard deduction) is amended to read as follows:
					
						(2)Basic standard deductionFor purposes of paragraph (1), the basic
				standard deduction is—
							(A)200 percent of the dollar amount in effect
				under subparagraph (C) for the taxable year in the case of—
								(i)a joint return, or
								(ii)a surviving spouse (as defined in section
				2(a)),
								(B)$22,500 in the case of a head of household
				(as defined in section 2(b)), or
							(C)$15,000 in any other case, reduced by any
				deduction allowed under section 62(a)(22) for such taxable
				year.
							.
				(b)Conforming Amendment to Inflation
			 AdjustmentSection
			 63(c)(4)(B)(i) is amended by striking (2)(B), (2)(C), or.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				103.Permanent extension of expansion of earned
			 income credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 of provisions of such Act) shall not apply to section 303 of such Act (relating
			 to earned income tax credit).
				(b)Effective
			 DateSubsection (a) shall
			 apply to taxable years beginning after December 31, 2010.
				104.Permanent
			 extension of expansion of dependent care credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 of provisions of such Act) shall not apply to section 204 of such Act (relating
			 to dependent care credit).
				(b)Effective
			 dateSubsection (a) shall apply to taxable years beginning after
			 December 31, 2010.
				105.Permanent
			 extension of child tax credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to section 201 (relating to modifications to child tax credit) and
			 203 (relating to refunds disregarded in the administration of federal programs
			 and federally assisted programs) of such Act.
				(b)Effective
			 dateSubsection (a) shall apply to taxable years beginning after
			 December 31, 2010.
				106.Permanent
			 repeal of limitations on personal exemptions and itemized deductions
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to section 102 (relating to repeal of phaseout of personal
			 exemptions) and 103 (relating to phaseout of overall limitation on itemized
			 deductions) of such Act.
				(b)Effective
			 DateSubsection (a) shall apply to taxable years beginning after
			 December 31, 2010.
				107.Elimination of
			 individual miscellaneous itemized deductions
				(a)In
			 generalSubsection (a) of section 67 is amended to read as
			 follows:
					
						(a)General
				ruleIn the case of an individual, miscellaneous deductions shall
				not be allowed for any taxable year beginning after December 31,
				2010.
						.
				(b)Conforming
			 amendments
					(1)The heading for
			 section 67 is amended by striking 2-percent floor on and inserting
			 Treatment
			 of.
					(2)The item relating
			 to section 67 in the table of sections for part I of subchapter B of chapter 1
			 is amended by striking 2-percent floor on and inserting
			 Treatment of.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				108.Treatment of
			 capital gains
				(a)Partial
			 exclusionPart III of subchapter B of chapter 1 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139B the following new section:
					
						139C.Capital gains
				partial exclusionFor any
				taxable year, gross income shall not include—
							(1)35 percent of so much of any gain from the
				sale or exchange during such taxable year of capital assets held for more than
				6 months but not more than 1 year as does not exceed $500,000, plus
							(2)35 percent of any long-term capital gain
				for such taxable year (determined after the application of section
				1202).
							.
				(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 is amended by inserting after the item relating to section 139B the
			 following new item:
					
						
							Sec. 139C. Capital gains partial
				exclusion.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				109.Partial
			 exclusion of dividends received by individuals
				(a)General
			 rulePart III of subchapter B of chapter 1 is amended by
			 inserting after section 115 the following new section:
					
						116.Partial
				exclusion of dividends received by individuals
							(a)Exclusion from
				gross incomeGross income does not include 35 percent of the
				qualified dividend income received during the taxable year by an
				individual.
							(b)Qualified
				dividend incomeFor purposes of this subsection—
								(1)In
				generalThe term qualified dividend income means
				dividends received with respect to any share of stock of—
									(A)any domestic
				corporation, or
									(B)any foreign
				corporation but only if such share of stock is readily tradable on an
				established securities market.
									(2)Certain
				dividends excludedSuch term shall not include—
									(A)any dividend from
				a corporation which for the taxable year of the corporation in which the
				distribution is made, or the preceding taxable year, is a corporation exempt
				from tax under section 501 or 521,
									(B)any amount
				allowed as a deduction under section 591 (relating to deduction for dividends
				paid by mutual savings banks, etc.), and
									(C)any dividend
				described in section 404(k).
									(3)Exclusion of
				dividends of certain foreign corporationsSuch term shall not
				include any dividend from a foreign corporation which for the taxable year of
				the corporation in which the distribution was made, or the preceding taxable
				year, is a foreign personal holding company (as defined in section 552), a
				foreign investment company (as defined in section 1246(b)), or a passive
				foreign investment company (as defined in section 1297).
								(4)Coordination
				with Section 246(c)Such term
				shall not include any dividend on any share of stock—
									(A)with respect to
				which the holding period requirements of section 246(c) are not met, or
									(B)to the extent
				that the taxpayer is under an obligation (whether pursuant to a short sale or
				otherwise) to make related payments with respect to positions in substantially
				similar or related property.
									(c)Special
				rules
								(1)Amounts taken
				into account as investment incomeQualified dividend income shall
				not include any amount which the taxpayer takes into account as investment
				income under section 163(d)(4)(B).
								(2)Coordination
				with foreign tax credit and deductionNo credit shall be allowed
				under section 901, and no deduction shall be allowed under this chapter, for
				any taxes paid or accrued with respect to any income excludable under this
				section.
								(3)Extraordinary
				dividendsIf an individual receives, with respect to any share of
				stock, qualified dividend income from 1 or more dividends which are
				extraordinary dividends (within the meaning of section 1059(c)), any loss on
				the sale or exchange of such share shall, to the extent of such dividends, be
				treated as long-term capital loss.
								(4)Certain
				nonresident aliens ineligible for exclusionIn the case of a
				nonresident alien individual, subsection (a) shall apply only in determining
				the tax imposed for the taxable year by sections 871(b)(1) and 877(b).
								(5)Exclusion
				disregarded in determining income for certain purposesSubsection
				(a) shall not apply for purposes of determining amounts of income under
				sections 32(i), 86(b), 135(b), 137(b), 219(g), 221(b), 222(b), 408A(c)(3),
				469(i), and 530(c), or subpart A of part IV of subchapter A.
								(6)Treatment of
				dividends from regulated investment companies and real estate investment
				trustsA dividend from a regulated investment company or real
				estate investment trust shall be subject to the limitations prescribed in
				sections 854 and
				857.
								.
				(b)Exclusion of
			 dividends from investment incomeSubparagraph (B) of section
			 163(d)(4) (defining net investment income) is amended by adding at the end the
			 following flush sentence:
					
						Such term shall include qualified dividend
				income (as defined in section 116(b)) only to the extent the taxpayer elects to
				treat such income as investment income for purposes of this
				subsection.
						.
				(c)Treatment of
			 dividends from regulated investment companies
					(1)Subsection (a) of
			 section 854 (relating to dividends received from regulated investment
			 companies) is amended by inserting section 116 (relating to partial
			 exclusion of dividends received by individuals) and after For
			 purposes of.
					(2)Paragraph (1) of
			 section 854(b) (relating to other dividends) is amended by redesignating
			 subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)
			 the following new subparagraph:
						
							(B)Exclusion under
				Section 116
								(i)In
				generalIf the aggregate dividends received by a regulated
				investment company during any taxable year are less than 95 percent of its
				gross income, then, in computing the exclusion under section 116, rules similar
				to the rules of subparagraph (A) shall apply.
								(ii)Gross
				incomeFor purposes of clause (i), in the case of 1 or more sales
				or other dispositions of stock or securities, the term gross
				income includes only the excess of—
									(I)the net
				short-term capital gain from such sales or dispositions, over
									(II)the net
				long-term capital loss from such sales or
				dispositions.
									.
					(3)Subparagraph (C)
			 of section 854(b)(1), as redesignated by paragraph (2), is amended by striking
			 subparagraph (A) and inserting subparagraph (A) or
			 (B).
					(4)Paragraph (2) of
			 section 854(b) is amended by inserting the exclusion under section 116
			 and after for purposes of.
					(5)Subsection (b) of
			 section 854 is amended by adding at the end the following new paragraph:
						
							(5)Coordination
				with Section 116For purposes of
				paragraph (1)(B), an amount shall be treated as a dividend only if the amount
				is qualified dividend income (within the meaning of section
				116(b)).
							.
					(d)Treatment of
			 dividends received from real estate investment trustsSection
			 857(c) (relating to restrictions applicable to dividends received from real
			 estate investment trusts) is amended to read as follows:
					
						(c)Restrictions
				applicable to dividends received from real estate investment trusts
							(1)Section
				243For purposes of section 243
				(relating to deductions for dividends received by corporations), a dividend
				received from a real estate investment trust which meets the requirements of
				this part shall not be considered a dividend.
							(2)Section
				116For purposes of section 116
				(relating to exclusion of dividends), rules similar to the rules of section
				854(b)(1)(B) shall apply to dividends received from a real estate trust which
				meets the requirements of this
				part.
							.
				(e)Conforming
			 amendments
					(1)Subsection (f) of
			 section 301 is amended adding at the end the following new paragraph:
						
							(4)For partial
				exclusion from gross income of dividends received by individuals, see section
				116.
							.
					(2)Paragraph (1) of
			 section 306(a) is amended by adding at the end the following new
			 subparagraph:
						
							(D)Treatment as
				dividendFor purposes of section 116, any amount treated as
				ordinary income under this paragraph shall be treated as a dividend received
				from the
				corporation.
							.
					(3)(A)Subpart C of part II of
			 subchapter C of chapter 1 (relating to collapsible corporations) is
			 repealed.
						(B)(i)Section 338(h) is
			 amended by striking paragraph (14).
							(ii)Sections 467(c)(5)(C), 1255(b)(2),
			 and 1257(d) are each amended by striking , 341(e)(12),.
							(iii)The table of subparts for part II of
			 subchapter C of chapter 1 is amended by striking the item related to subpart
			 C.
							(4)Section 531(a) is
			 amended by inserting 90 percent (80 percent in the case of taxable years
			 beginning after 2007) of after equal to.
					(5)Section 541(a) is
			 amended by inserting 90 percent (80 percent in the case of taxable years
			 beginning after 2007) of after equal to.
					(6)Section 584(c) is
			 amended by adding at the end the following new flush sentence:
						
							The proportionate share of each participant
				in the amount of dividends received by the common trust fund and to which
				section 116 applies shall be considered for purposes of such paragraph as
				having been received by such
				participant.
							.
					(7)Section 643(a) is
			 amended by redesignating paragraph (7) as paragraph (8) and by inserting after
			 paragraph (6) the following new paragraph:
						
							(7)Excluded
				dividendsThere shall be included the amount of any dividends
				excluded from gross income under section 116 (relating to partial exclusion of
				dividends).
							.
					(8)Paragraph (5) of
			 section 702(a) is amended to read as follows:
						
							(5)dividends with
				respect to which section 116 or part VII of subchapter B
				applies,
							.
					(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				110.Nonrefundable
			 personal credit for interest on State and local bonds
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
					
						25E.Interest on
				State and local bonds
							(a)In
				generalIf a taxpayer other than a corporation holds a State or
				local bond on one or more interest payment dates of the bond during any taxable
				year, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
							(b)Amount of
				creditThe amount of the credit determined under this subsection
				with respect to any interest payment date for a State or local bond is 25
				percent of the amount of interest payable by the issuer with respect to such
				date.
							(c)State or local
				bond
								(1)In
				generalFor purposes of this section, the term State or
				local bond means any bond issued as part of an issue if the interest on
				such bond would (but for this section) be excludable from gross income under
				section 103.
								(2)Applicable
				rulesFor purposes of applying paragraph (1)—
									(A)for purposes of
				section 149(b), a State or local bond shall not be treated as federally
				guaranteed by reason of the credit allowed under subsection (a), and
									(B)for purposes of
				section 148, the yield on a State or local bond shall be determined without
				regard to the credit allowed under subsection (a).
									(d)Interest payment
				dateFor purposes of this section, the term interest
				payment date means any date on which the holder of record of the State
				or local bond is entitled to a payment of interest under such bond.
							(e)Special
				rules
								(1)Interest on
				State or local bonds includible in gross income for federal income tax
				purposesFor purposes of this title, interest on any State or
				local bond shall be includible in gross income.
								(2)Application of
				certain rulesRules similar to the rules of subsections (f), (g),
				(h), and (i) of section 54A shall apply for purposes of the credit allowed
				under subsection (a).
								(f)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be necessary
				or appropriate to carry out this
				section.
							.
				(b)Conforming
			 amendments
					(1)Section 103(b) is
			 amended by adding at the end the following new paragraph:
						
							(4)Interest for
				which credit is allowableThe interest on any State or local bond
				for which a credit under seciton 25E is
				allowable.
							.
					(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
						
							
								Sec. 25E. Interest on State and local
				bonds.
							
							.
					(c)Transitional
			 coordination with state lawExcept as otherwise provided by a
			 State after the date of the enactment of this Act, the interest on any State or
			 local bond (as defined in section 25E of the Internal Revenue Code of 1986, as
			 added by this section) and the amount of any credit determined under such
			 section with respect to such bond shall be treated for purposes of the income
			 tax laws of such State as being exempt from Federal income tax.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
				111.Retirement
			 savings accounts
				(a)In
			 GeneralSection 408A (relating to Roth IRAs) is amended to read
			 as follows:
					
						408A.Retirement
				savings accounts
							(a)In
				GeneralExcept as provided in this section, a retirement savings
				account shall be treated for purposes of this title in the same manner as an
				individual retirement plan.
							(b)Retirement
				Savings AccountFor purposes of this title, the term
				retirement savings account means an individual retirement plan (as
				defined in section 7701(a)(37)) which—
								(1)is designated (in
				such manner as the Secretary may prescribe) at the time of establishment of the
				plan as a retirement savings account, and
								(2)does not accept
				any contribution (other than a qualified rollover contribution) which is not in
				cash.
								(c)Treatment of
				Contributions
								(1)Contribution
				limitNotwithstanding subsections (a)(1) and (b)(2)(A) of section
				408, the aggregate amount of contributions for any taxable year to all
				retirement savings accounts maintained for the benefit of an individual shall
				not exceed the lesser of—
									(A)$5,000, or
									(B)the amount of
				compensation includible in the individual’s gross income for such taxable
				year.
									(2)Special rule
				for certain married individualsIn the case of any individual who
				files a joint return for the taxable year, the amount taken into account under
				paragraph (1)(B) shall be increased by the excess (if any) of—
									(A)the compensation
				includible in the gross income of such individual’s spouse for the taxable
				year, over
									(B)the aggregate
				amount of contributions for the taxable year to all retirement savings accounts
				maintained for the benefit of such spouse.
									(3)Contributions
				permitted after age
				70½Contributions to a
				retirement savings account may be made even after the individual for whom the
				account is maintained has attained age 70½.
								(4)Mandatory
				distribution rules not to apply before deathNotwithstanding
				subsections (a)(6) and (b)(3) of section 408 (relating to required
				distributions), the following provisions shall not apply to any retirement
				savings account:
									(A)Section
				401(a)(9)(A).
									(B)The incidental
				death benefit requirements of section 401(a).
									(5)Rollover
				contributions
									(A)In
				generalNo rollover contribution may be made to a retirement
				savings account unless it is a qualified rollover contribution.
									(B)Coordination
				with limitA qualified rollover contribution shall not be taken
				into account for purposes of paragraph (1).
									(6)Rollovers from
				plans with taxable distributions
									(A)In
				generalNotwithstanding sections 402(c), 403(a)(4), 403(b)(8),
				408(d)(3), and 457(e)(16), in the case of any contribution to which this
				paragraph applies—
										(i)there shall be
				included in gross income any amount which would be includible were it not part
				of a qualified rollover contribution,
										(ii)section 72(t)
				shall not apply, and
										(iii)unless the
				taxpayer elects not to have this clause apply for any taxable year, any amount
				required to be included in gross income for such taxable year by reason of this
				paragraph for any contribution before January 1, 2011, shall be so included
				ratably over the 4-taxable year period beginning with such taxable year.
										Any
				election under clause (iii) for any contributions during a taxable year may not
				be changed after the due date (including extensions of time) for filing the
				taxpayer’s return for such taxable year.(B)Contributions
				to which paragraph appliesThis paragraph shall apply to any
				qualified rollover contribution to a retirement savings account (other than a
				rollover contribution from another such account).
									(C)Conversions of
				irasThe conversion of an individual retirement plan (other than
				a retirement savings account) to a retirement savings account shall be treated
				for purposes of this paragraph as a contribution to which this paragraph
				applies.
									(D)Additional
				reporting requirementsTrustees and plan administrators of
				eligible retirement plans (as defined in section 402(c)(8)(B)) and retirement
				savings accounts shall report such information as the Secretary may require to
				ensure that amounts required to be included in gross income under subparagraph
				(A) are so included. Such reports shall be made at such time and in such form
				and manner as the Secretary may require. The Secretary may provide that such
				information be included as additional information in reports required under
				section 408(i) or 6047.
									(E)Special rules
				for contributions to which a 4-year averaging appliesIn the case
				of a qualified rollover contribution to which subparagraph (A)(iii) applied,
				the following rules shall apply:
										(i)Acceleration of
				inclusion
											(I)In
				generalThe amount required to be included in gross income for
				each of the first 3 taxable years in the 4-year period under subparagraph
				(A)(iii) shall be increased by the aggregate distributions from retirement
				savings accounts for such taxable year which are allocable under subsection
				(d)(3) to the portion of such qualified rollover contribution required to be
				included in gross income under subparagraph (A)(i).
											(II)Limitation on
				aggregate amount includedThe amount required to be included in
				gross income for any taxable year under subparagraph (A)(iii) shall not exceed
				the aggregate amount required to be included in gross income under subparagraph
				(A)(iii) for all taxable years in the 4-year period (without regard to
				subclause (I)) reduced by amounts included for all preceding taxable
				years.
											(ii)Death of
				distributee
											(I)In
				generalIf the individual required to include amounts in gross
				income under such subparagraph dies before all of such amounts are included,
				all remaining amounts shall be included in gross income for the taxable year
				which includes the date of death.
											(II)Special rule
				for surviving spouseIf the spouse of the individual described in
				subclause (I) acquires the individual’s entire interest in any retirement
				savings account to which such qualified rollover contribution is properly
				allocable, the spouse may elect to treat the remaining amounts described in
				subclause (I) as includible in the spouse’s gross income in the taxable years
				of the spouse ending with or within the taxable years of such individual in
				which such amounts would otherwise have been includible. Any such election may
				not be made or changed after the due date (including extensions of time) for
				filing the spouse’s return for the taxable year which includes the date of
				death.
											(F)5-year holding
				period rulesIf—
										(i)any portion of a
				distribution from a retirement savings account is properly allocable to a
				qualified rollover contribution with respect to which an amount is includible
				in gross income under subparagraph (A)(i),
										(ii)such
				distribution is made during the 5-taxable year period beginning with the
				taxable year for which such contribution was made, and
										(iii)such
				distribution is not described in clause (i), (ii), or (iii) of subsection
				(d)(2)(A),
										then
				section 72(t) shall be applied as if such portion were includible in gross
				income.(7)Time when
				contributions madeFor purposes of this section, a taxpayer shall
				be deemed to have made a contribution to a retirement savings account on the
				last day of the preceding taxable year if the contribution is made on account
				of such taxable year and is made not later than the time prescribed by law for
				filing the return for such taxable year (not including extensions
				thereof).
								(8)Cost-of-living
				adjustment
									(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2011, the $5,000 amount under paragraph (1)(A) shall be increased by
				an amount equal to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
										(B)Rounding
				rulesIf any amount after adjustment under subparagraph (A) is
				not a multiple of $500, such amount shall be rounded to the next lower multiple
				of $500.
									(d)Distribution
				RulesFor purposes of this title—
								(1)ExclusionAny
				qualified distribution from a retirement savings account shall not be
				includible in gross income.
								(2)Qualified
				distributionFor purposes of this subsection—
									(A)In
				generalThe term qualified distribution means any
				payment or distribution—
										(i)made on or after
				the date on which the individual attains age 58,
										(ii)made to a
				beneficiary (or to the estate of the individual) on or after the death of the
				individual,
										(iii)attributable to
				the individual’s being disabled (within the meaning of section 72(m)(7)),
				or
										(iv)to which section
				72(t)(2)(F) applies (if such payment or distribution is made before January 1,
				2014).
										(B)Distributions
				of excess contributions and earningsThe term qualified
				distribution shall not include any distribution of any contribution
				described in section 408(d)(4) and any net income allocable to the
				contribution.
									(3)Ordering
				rulesFor purposes of applying this section and section 72 to any
				distribution from a retirement savings account, such distribution shall be
				treated as made—
									(A)from
				contributions to the extent that the amount of such distribution, when added to
				all previous distributions from the retirement savings account, does not exceed
				the aggregate contributions to the retirement savings account, and
									(B)from such
				contributions in the following order:
										(i)Contributions
				other than qualified rollover contributions with respect to which an amount is
				includible in gross income under subsection (c)(6)(A)(i).
										(ii)Qualified
				rollover contributions with respect to which an amount is includible in gross
				income under subsection (c)(6)(A)(i) on a first-in, first-out basis.
										Any
				distribution allocated to a qualified rollover contribution under subparagraph
				(B)(ii) shall be allocated first to the portion of such contribution required
				to be included in gross income.(4)Aggregation
				rulesSection 408(d)(2) shall be applied separately with respect
				to retirement savings accounts and other individual retirement plans.
								(e)Qualified
				Rollover Contribution
								(1)In
				generalFor purposes of this section, the term qualified
				rollover contribution means—
									(A)a rollover
				contribution to a retirement savings account of an individual from another such
				account of such individual or such individual’s spouse, or from an individual
				retirement plan of such individual, but only if such rollover contribution
				meets the requirements of section 408(d)(3), and
									(B)a rollover
				contribution described in section 402(c), 402A(c)(3)(A), 403(a)(4), 403(b)(8),
				or 457(e)(16).
									(2)Coordination
				with limitation on ira rolloversFor purposes of section
				408(d)(3)(B), there shall be disregarded any qualified rollover contribution
				from an individual retirement plan (other than a retirement savings account) to
				a retirement savings account.
								(f)Individual
				Retirement PlanFor purposes of this section—
								(1)a simplified
				employee pension or a simple retirement account may not be designated as a
				retirement savings account, and
								(2)contributions to
				any such pension or account shall not be taken into account for purposes of
				subsection (c)(1).
								(g)CompensationFor
				purposes of this section, the term compensation includes earned
				income (as defined in section 401(c)(2)). Such term does not include any amount
				received as a pension or annuity and does not include any amount received as
				deferred compensation. Such term shall include any amount includible in the
				individual’s gross income under section 71 with respect to a divorce or
				separation instrument described in section 71(b)(2)(A). For purposes of this
				subsection, section 401(c)(2) shall be applied as if the term trade or business
				for purposes of section 1402 included service described in section
				1402(c)(6).
							.
				(b)Roth IRAs
			 Treated as Retirement Savings AccountsIn the case of any taxable
			 year beginning after December 31, 2010, any Roth IRA (as defined in section
			 408A(b) of the Internal Revenue Code of 1986, as in effect on the day before
			 the date of the enactment of this Act) shall be treated for purposes of such
			 Code as having been designated at the time of the establishment of the plan as
			 a retirement savings account under section 408A(b) of such Code (as amended by
			 this section).
				(c)Contributions
			 to Other Individual Retirement Plans Prohibited
					(1)Individual
			 retirement accountsParagraph (1) of section 408(a) is amended to
			 read as follows:
						
							(1)Except in the
				case of a simplified employee pension, a simple retirement account, or a
				rollover contribution described in subsection (d)(3) or in section 402(c),
				403(a)(4), 403(b)(8), or 457(e)(16), no contribution will be accepted on behalf
				of any individual for any taxable year beginning after December 31, 2010. In
				the case of any simplified employee pension or simple retirement account, no
				contribution will be accepted unless it is in cash and contributions will not
				be accepted for the taxable year on behalf of any individual in excess
				of—
								(A)in the case of a
				simplified employee pension, the amount of the limitation in effect under
				section 415(c)(1)(A), and
								(B)in the case of a
				simple retirement account, the sum of the dollar amount in effect under
				subsection (p)(2)(A)(ii) and the employer contribution required under
				subparagraph (A)(iii) or (B)(i) of subsection
				(p)(2).
								.
					(2)Individual
			 retirement annuitiesParagraph (2) of section 408(b) is
			 amended—
						(A)by redesignating
			 subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D),
			 respectively, and by inserting before subparagraph (B), as so redesignated, the
			 following new subparagraph:
							
								(A)except in the
				case of a simplified employee pension, a simple retirement account, or a
				rollover contribution described in subsection (d)(3) or in section 402(c),
				403(a)(4), 403(b)(8), or 457(e)(16), a premium shall not be accepted on behalf
				of any individual for any taxable year beginning after December 31,
				2010,
								,
				and
						(B)by amending
			 subparagraph (C), as redesignated by subparagraph (A), to read as
			 follows:
							
								(C)the annual
				premium on behalf of any individual will not exceed—
									(i)in the case of a
				simplified employee pension, the amount of the limitation in effect under
				section 415(c)(1)(A), and
									(ii)in the case of a
				simple retirement account, the sum of the dollar amount in effect under
				subsection (p)(2)(A)(ii) and the employer contribution required under
				subparagraph (A)(iii) or (B)(i) of subsection (p)(2),
				and
									.
						(d)Conforming
			 Amendments
					(1)(A)Section 219 is amended
			 to read as follows:
							
								219.Contributions
				to certain retirement plans allowing only employee contributions
									(a)Allowance of
				DeductionIn the case of an individual, there shall be allowed as
				a deduction the amount contributed on behalf of such individual to a plan
				described in section 501(c)(18).
									(b)Maximum Amount
				of DeductionThe amount allowable as a deduction under subsection
				(a) to any individual for any taxable year shall not exceed the lesser
				of—
										(1)$7,000, or
										(2)an amount equal
				to 25 percent of the compensation (as defined in section 415(c)(3)) includible
				in the individual’s gross income for such taxable year.
										(c)Beneficiary
				Must Be Under Age 70½No
				deduction shall be allowed under this section with respect to any contribution
				on behalf of an individual if such individual has attained age 70½ before the
				close of such individual’s taxable year for which the contribution was
				made.
									(d)Special
				Rules
										(1)Married
				individualsThe maximum deduction under subsection (b) shall be
				computed separately for each individual, and this section shall be applied
				without regard to any community property laws.
										(2)ReportsThe
				Secretary shall prescribe regulations which prescribe the time and the manner
				in which reports to the Secretary and plan participants shall be made by the
				plan administrator of a qualified employer or government plan receiving
				qualified voluntary employee contributions.
										(e)Cross
				ReferenceFor failure to provide required reports, see section
				6652(g).
									.
						(B)Section 25B(d) is amended—
							(i)in paragraph (1)(A), by striking
			 (as defined in section 219(e)), and
							(ii)by adding at the end the following
			 new paragraph:
								
									(3)Qualified
				retirement contributionThe term qualified retirement
				contribution means—
										(A)any amount paid
				in cash for the taxable year by or on behalf of an individual to an individual
				retirement plan for such individual’s benefit, and
										(B)any amount
				contributed on behalf of any individual to a plan described in section
				501(c)(18).
										.
							(C)Section 86(f)(3) is amended by
			 striking section 219(f)(1) and inserting section
			 408A(g).
						(D)Section 132(m)(3) is amended by
			 inserting (as in effect on the day before the date of the enactment of
			 the Retirement Savings Account Act) after section
			 219(g)(5).
						(E)Subparagraphs (A), (B), and (C) of
			 section 220(d)(4) are each amended by inserting , as in effect on the
			 day before the date of the enactment of the Retirement Savings Account
			 Act at the end.
						(F)Section 408(b) is amended in the last
			 sentence by striking section 219(b)(1)(A) and inserting
			 paragraph (2)(C).
						(G)Section 408(p)(2)(D)(ii) is amended by
			 inserting (as in effect on the day before the date of the enactment of
			 the Retirement Savings Account Act) after section
			 219(g)(5).
						(H)Section 409A(d)(2) is amended by
			 inserting (as in effect on the day before the date of the enactment of
			 the Retirement Savings Account Act) after subparagraph
			 (A)(iii)).
						(I)Section 501(c)(18)(D)(i) is amended by
			 striking section 219(b)(3) and inserting section
			 219(b).
						(J)Section 6652(g) is amended by striking
			 section 219(f)(4) and inserting section
			 219(d)(2).
						(K)The table of sections for part VII of
			 subchapter B of chapter 1 is amended by striking the item relating to section
			 219 and inserting the following new item:
							
								
									Sec. 219. Contributions to certain
				retirement plans allowing only employee
				contributions.
								
								.
						(2)(A)Section 408(d)(4)(B) is
			 amended to read as follows:
							
								(B)no amount is
				excludable from gross income under subsection (h) or (k) of section 402 with
				respect to such contribution,
				and
								.
						(B)Section 408(d)(5)(A) is amended to
			 read as follows:
							
								(A)In
				generalIn the case of any individual, if the aggregate
				contributions (other than rollover contributions) paid for any taxable year to
				an individual retirement account or for an individual retirement annuity do not
				exceed the dollar amount in effect under subsection (a)(1) or (b)(2)(C), as the
				case may be, paragraph (1) shall not apply to the distribution of any such
				contribution to the extent that such contribution exceeds the amount which is
				excludable from gross income under subsection (h) or (k) of section 402, as the
				case may be, for the taxable year for which the contribution was paid—
									(i)if such
				distribution is received after the date described in paragraph (4),
									(ii)but only to the
				extent that such excess contribution has not been excluded from gross income
				under subsection (h) or (k) of section
				402.
									.
						(C)Section 408(d)(5) is amended by
			 striking the last sentence.
						(D)Section 408(d)(7) is amended to read
			 as follows:
							
								(7)Certain
				transfers from simplified employee pensions prohibited until deferral test
				metNotwithstanding any other provision of this subsection or
				section 72(t), paragraph (1) and section 72(t)(1) shall apply to the transfer
				or distribution from a simplified employee pension of any contribution under a
				salary reduction arrangement described in subsection (k)(6) (or any income
				allocable thereto) before a determination as to whether the requirements of
				subsection (k)(6)(A)(iii) are met with respect to such
				contribution.
								.
						(E)Section 408 is amended by striking
			 subsection (j).
						(F)(i)Section 408 is amended
			 by striking subsection (o).
							(ii)Section 6693 is amended by striking
			 subsection (b) and by redesignating subsections (c) and (d) as subsections (b)
			 and (c), respectively.
							(G)Section 408(p) is amended by striking
			 paragraph (8) and by redesignating paragraphs (9) and (10) as paragraphs (8)
			 and (9), respectively.
						(3)(A)Section 4973(a)(1) is
			 amended to read as follows:
							
								(1)an individual
				retirement
				plan,
								.
						(B)Section 4973(b) is amended to read as
			 follows:
							
								(b)Excess
				Contributions to Simplified Employee Pensions and Simple Retirement
				AccountsFor purposes of this section, in the case of simplified
				employee pensions or simple retirement accounts, the term excess
				contributions means the sum of—
									(1)the excess (if
				any) of—
										(A)the amount
				contributed for the taxable year to the pension or account, over
										(B)the amount
				applicable to the pension or account under subsection (a)(1) or (b)(2) of
				section 408, and
										(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
										(A)the distributions
				out of the account for the taxable year which were included in the gross income
				of the payee under section 408(d)(1),
										(B)the distributions
				out of the account for the taxable year to which section 408(d)(5) applies,
				and
										(C)the excess (if
				any) of the maximum amount excludable from gross income for the taxable year
				under subsection (h) or (k) of section 402 over the amount contributed to the
				pension or account for the taxable year.
										For
				purposes of this subsection, any contribution which is distributed from a
				simplified employee pension or simple retirement account in a distribution to
				which section 408(d)(4) applies shall be treated as an amount not
				contributed..
						(C)Section 4973 is amended by adding at
			 the end the following new subsection:
							
								(h)Excess
				Contributions to Certain Individual Retirement PlansFor purposes
				of this section, in the case of individual retirement plans (other than
				retirement savings accounts, simplified employee pensions, and simple
				retirement accounts), the term excess contribution means the sum
				of—
									(1)the aggregate
				amount contributed for the taxable year to the individual retirement plans,
				and
									(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
										(A)the distributions
				out of the plans which were included in gross income under section 408(d)(1),
				and
										(B)the distributions
				out of the plans for the taxable year to which section 408(d)(5)
				applies.
										For
				purposes of this subsection, any contribution which is distributed from the
				plan in a distribution to which section 408(d)(4) applies shall be treated as
				an amount not
				contributed..
						(4)(A)Sections 402(c)(8)(B),
			 402A(c)(3)(A)(ii), 1361(c)(2)(A), 3405(e)(1)(B), and 4973(f) are each amended
			 by striking Roth IRA each place it appears and inserting
			 retirement savings account.
						(B)Section 4973(f)(1)(A) is amended by
			 striking Roth IRAs and inserting retirement savings
			 accounts.
						(C)Paragraphs (1)(B) and (2)(B) of
			 section 4973(f) are each amended by striking sections 408A(c)(2) and
			 (c)(3) and inserting section 408A(c)(1).
						(D)Subsection (f) of section 4973 is
			 amended in the heading by striking Roth
			 IRAs and inserting Retirement
			 Savings Accounts.
						(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				112.Lifetime Savings
			 Accounts
				(a)In
			 generalSubchapter F of Chapter 1 (relating to exempt
			 organizations) is amended by adding at the end the following new part:
					
						IXLifetime Savings
				Accounts
							530A.Lifetime Savings Accounts
								(a)General
				ruleA Lifetime Savings Account shall be exempt from taxation
				under this subtitle. Notwithstanding the preceding sentence, such account shall
				be subject to the taxes imposed by section 511 (relating to imposition of tax
				on unrelated business income of charitable organizations).
								(b)Lifetime
				Savings AccountFor purposes of this section, the term
				Lifetime Savings Account means a trust created or organized in the
				United States for the exclusive benefit of an individual or his beneficiaries
				and which is designated (in such manner as the Secretary shall prescribe) at
				the time of the establishment of the trust as a Lifetime Savings Account, but
				only if the written governing instrument creating the trust meets the following
				requirements:
									(1)Except in the
				case of a qualified rollover contribution described in subsection (d)—
										(A)no contribution
				will be accepted unless it is in cash, and
										(B)contributions
				will not be accepted for the calendar year in excess of the contribution limit
				specified in subsection (c)(1).
										(2)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this section
				or who has so demonstrated with respect to any individual retirement
				plan.
									(3)No part of the
				trust assets will be invested in life insurance contracts.
									(4)The interest of
				an individual in the balance of his account is nonforfeitable.
									(5)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
									(c)Treatment of
				contributions and distributions
									(1)Contribution
				limit
										(A)In
				generalThe aggregate amount of contributions (other than
				qualified rollover contributions described in subsection (d)) for any calendar
				year to all Lifetime Savings Accounts maintained for the benefit of an
				individual shall not exceed $2,000.
										(B)Cost-of-living
				adjustment
											(i)In
				generalIn the case of any calendar year after 2011, the $2,000
				amount under subparagraph (A) shall be increased by an amount equal to—
												(I)such dollar
				amount, multiplied by
												(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2010 for
				calendar year 1992 in subparagraph (B) thereof.
												(ii)Rounding
				rulesIf any amount after adjustment under clause (i) is not a
				multiple of $500, such amount shall be rounded to the next lower multiple of
				$500.
											(2)DistributionsAny
				distribution from a Lifetime Savings Account shall not be includible in gross
				income.
									(d)Qualified
				rollover contributionFor purposes of this section, the term
				qualified rollover contribution means a contribution to a Lifetime
				Savings Account—
									(1)from another such
				account of the same beneficiary, but only if such amount is contributed not
				later than the 60th day after the distribution from such other account,
									(2)from a Lifetime
				Savings Account of a spouse of the beneficiary of the account to which the
				contribution is made, but only if such amount is contributed not later than the
				60th day after the distribution from such other account, and
									(3)before January 1,
				2011, from—
										(A)a qualified
				tuition program pursuant to section 529(c)(3)(E), or
										(B)a Coverdell
				education savings account pursuant to section 530(d)(9).
										(e)Loss of
				taxation exemption of account where beneficiary engages in prohibited
				transactionRules similar to the rules of paragraph (2) of
				section 408(e) shall apply to any Lifetime Savings Account.
								(f)Custodial
				accountsFor purposes of this section, a custodial account or an
				annuity contract issued by an insurance company qualified to do business in a
				State shall be treated as a trust under this section if—
									(1)the custodial
				account or annuity contract would, except for the fact that it is not a trust,
				constitute a trust which meets the requirements of subsection (b), and
									(2)in the case of a
				custodial account, the assets of such account are held by a bank (as defined in
				section 408(n)) or another person who demonstrates, to the satisfaction of the
				Secretary, that the manner in which he will administer the account will be
				consistent with the requirements of this section.
									For
				purposes of this title, in the case of a custodial account or annuity contract
				treated as a trust by reason of the preceding sentence, the person holding the
				assets of such account or holding such annuity contract shall be treated as the
				trustee thereof.(g)ReportsThe
				trustee of a Lifetime Savings Account shall make such reports regarding such
				account to the Secretary and to the beneficiary of the account with respect to
				contributions, distributions, and such other matters as the Secretary may
				require. The reports required by this subsection shall be filed at such time
				and in such manner and furnished to such individuals at such time and in such
				manner as may be
				required.
								.
				(b)Tax on excess
			 contributions
					(1)In
			 generalSubsection (a) of section 4973 (relating to tax on excess
			 contributions to certain tax-favored accounts and annuities) is amended by
			 striking or at the end of paragraph (4), by inserting
			 or at the end of paragraph (5), and by inserting after paragraph
			 (5) the following new paragraph:
						
							(6)a Lifetime
				Savings Account (as defined in section
				530A),
							.
					(2)Excess
			 contributionSection 4973 is amended by adding at the end the
			 following new subsection:
						
							(h)Excess
				contributions to Lifetime Savings AccountsFor purposes of this
				section—
								(1)In
				generalIn the case of Lifetime Savings Accounts (within the
				meaning of section 530A), the term excess contributions means the
				sum of—
									(A)the amount by
				which the amount contributed for the calendar year to such accounts (other than
				qualified rollover contributions (as defined in section 530A(d))) exceeds the
				contribution limit under section 530A(c)(1), and
									(B)the amount
				determined under this subsection for the preceding calendar year, reduced by
				the excess (if any) of the maximum amount allowable as a contribution under
				section 530A(c)(1) for the calendar year over the amount contributed to the
				accounts for the calendar year.
									(2)Special
				ruleA contribution shall not be taken into account under
				paragraph (1) if such contribution (together with the amount of net income
				attributable to such contribution) is returned to the beneficiary before July 1
				of the year following the year in which the contribution is
				made.
								.
					(c)Failure To
			 provide reports on Lifetime Savings AccountsParagraph (2) of
			 section 6693(a) (relating to failure to provide reports on individual
			 retirement accounts or annuities) is amended by striking and at
			 the end of subparagraph (D), by striking the period at the end of subparagraph
			 (E) and inserting , and, and by adding at the end the following
			 new subparagraph:
					
						(F)section 530A(g)
				(relating to Lifetime Savings
				Accounts).
						.
				(d)Rollovers from
			 certain other Tax-Free accounts
					(1)Qualified State
			 tuition plansParagraph (3) of section 529(c) (relating to
			 distributions) is amended by adding at the end the following new
			 subparagraph:
						
							(E)Rollovers to
				Lifetime Savings Accounts
								(i)In
				generalSubparagraph (A) shall not apply to the qualified portion
				of any distribution which, before January 1, 2012, and within 60 days of such
				distribution, is transferred to a Lifetime Savings Account (within the meaning
				of section 530A) of the designated beneficiary. This subparagraph shall only
				apply to distributions in accordance with the previous sentence from an account
				which was in existence with respect to such designated beneficiary on December
				31, 2009.
								(ii)Qualified
				portionFor purposes of this subparagraph, the term
				qualified portion means the amount equal to the sum of—
									(I)the lesser of
				$50,000 or the amount which is in the account of the designated beneficiary on
				December 31, 2009,
									(II)any
				contributions to such account for the taxable year beginning after December 31,
				2009, and before January 1, 2011, and
									(III)any earnings of
				such account for such year.
									(iii)LimitationThe
				sum of the amounts taken into account under clause (ii)(II) with respect to all
				accounts of the designated beneficiary plus any amounts with respect to such
				designated beneficiary taken into account under section 530(d)(9)(B)(ii) shall
				not exceed the sum of $2,000 plus the earnings attributable to such
				amounts.
								.
					(2)Coverdell
			 education savings accountsSubsection (d) of section 530
			 (relating to tax treatment of distributions) is amended by inserting at the end
			 the following new paragraph:
						
							(9)Rollovers to
				Lifetime Savings Accounts
								(A)In
				generalParagraph (1) shall not apply to the qualified portion of
				any amount paid or distributed from a Coverdell education savings account to
				the extent that the amount received is paid, before January 1, 2012, and not
				later than the 60th day after the date of such payment or distribution, into a
				Lifetime Savings Account (within the meaning of section 530A) for the benefit
				of the same beneficiary. This paragraph shall only apply to amounts paid or
				distributed in accordance with the preceding sentence from an account which was
				in existence with respect to such beneficiary on December 31, 2009.
								(B)Qualified
				portionFor purposes of this paragraph, the term qualified
				portion means the amount equal to the sum of—
									(i)the amount which
				is in the account of the beneficiary on December 31, 2009,
									(ii)any
				contributions to such account for the taxable year beginning after December 31,
				2009, and before January 1, 2011, and
									(iii)any earnings of
				such account for such year.
									(C)LimitationThe
				sum of the amounts taken into account under subparagraph (B)(ii) with respect
				to all accounts of the beneficiary plus any amounts with respect to such
				beneficiary taken into account under section 529(c)(3)(E)(ii)(II) shall not
				exceed the sum of $2,000 plus the earnings attributable to such
				amounts.
								.
					(e)Conforming
			 amendmentThe table of parts for subchapter F of chapter 1 is
			 amended by adding at the end the following new item:
					
						
							Part IX. Lifetime Savings
				Accounts
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				113.Consolidation
			 of tax credits and deductions for education expenses
				(a)In
			 generalSection 25A of the
			 Internal Revenue Code of 1986 (relating to Hope and Lifetime Learning Credits)
			 is amended to read as follows:
					
						25A.Qualified
				tuition and related expenses credit
							(a)Allowance of
				Credit
								(1)In
				generalIn the case of any eligible individual for whom an
				election is in effect under this section, there shall be allowed as a credit
				against the tax imposed by this chapter for the taxable year an amount equal to
				the applicable percentage of so much of the qualified tuition and related
				expenses paid by the taxpayer during the taxable year (for education furnished
				to the eligible individual during any academic period beginning in such taxable
				year) as does not exceed $10,000.
								(2)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
									(A)for the first 2
				taxable years such an election is in effect with respect to an eligible
				individual, 20 percent,
									(B)for the next 2
				such taxable years, 15 percent, and
									(C)notwithstanding
				subparagraph (A), for any taxable year such eligible individual attends or is
				enrolled in only one academic period, 15 percent.
									(b)Limitations
								(1)Modified
				adjusted gross income limitation
									(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under paragraph (2).
									(B)Amount of
				reductionThe amount determined under this paragraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
										(i)the excess
				of—
											(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
											(II)$50,000 (twice
				such amount in the case of a joint return), bears to
											(ii)$40,000 (twice
				such amount in the case of a joint return).
										(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
									(2)Credit allowed
				for only 4 taxable yearsAn election to have this section apply
				with respect to any eligible individual may not be made for any taxable year if
				such an election (by the taxpayer or any other individual) is in effect with
				respect to such individual for any 4 prior taxable years.
								(c)DefinitionsFor
				purposes of this section—
								(1)Eligible
				individualThe term eligible individual means any
				individual described in paragraph (2).
								(2)Qualified
				tuition and related expenses
									(A)In
				generalThe term qualified tuition and related
				expenses means tuition and fees required for the enrollment or
				attendance of—
										(i)taxpayer,
										(ii)the taxpayer's
				spouse, or
										(iii)any dependent
				of the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
										at an
				eligible educational institution for courses of instruction of such individual
				at such institution.(B)Student loan
				interest
										(i)In
				generalSuch term shall include so much of the interest paid on
				any qualified education loan of such individual as does not exceed $2,500,
				reduced by any amount taken into account under this section for any preceding
				taxable year.
										(ii)Qualified
				education loanFor purposes of clause (i), the term
				qualified education loan means any indebtedness incurred by the
				taxpayer solely to pay qualified tuition and related expenses—
											(I)which are
				incurred on behalf of an eligible individual as of the time the indebtedness
				was incurred,
											(II)which are paid
				or incurred within a reasonable period of time before or after the indebtedness
				is incurred, and
											(III)which are
				attributable to education furnished during a period during which the recipient
				was an eligible individual.
											Such term
				includes indebtedness used to refinance indebtedness which qualifies as a
				qualified education loan. Such term shall not include any indebtedness owed to
				a person who is related (within the meaning of section 267(b) or 707(b)(1)) to
				the eligible individual or to any person by reason of a loan under any
				qualified employer plan (as defined in section 72(p)(4)) or under any contract
				referred to in section 72(p)(5).(C)BooksSuch
				term shall include books required for such individual's academic courses of
				instruction at the eligible educational institution.
									(D)Exception for
				education involving sports, etcSuch term does not include
				expenses with respect to any course or other education involving sports, games,
				or hobbies, unless such course or other education is part of the individual's
				degree program.
									(E)Exception for
				nonacademic feesSuch term does not include student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
									(3)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
									(A)which is
				described in section 481 of the Higher Education Act of 1965, as in effect on
				the date of the enactment of the Taxpayer Relief Act of 1997, and
									(B)which is eligible
				to participate in a program under title IV of the Higher Education Act of
				1965.
									(d)Special
				Rules
								(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to an eligible student unless the taxpayer includes the
				name and taxpayer identification number of such student on the return of tax
				for the taxable year.
								(2)Adjustment for
				certain scholarshipsThe amount of qualified tuition and related
				expenses otherwise taken into account under subsection (a) with respect to an
				individual for an academic period shall be reduced (before the application of
				subsections (a) and (b)) by the sum of any amounts paid for the benefit of such
				individual which are allocable to such period as—
									(A)a qualified
				scholarship which is excludable from gross income under section 117,
									(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
									(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such student's educational expenses, or attributable to such
				individual's enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
									(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
									(A)no credit shall
				be allowed under subsection (a) to such individual for such individual's
				taxable year, and
									(B)qualified tuition
				and related expenses paid by such individual during such individual's taxable
				year shall be treated for purposes of this section as paid by such other
				taxpayer.
									(4)Treatment of
				certain prepaymentsIf qualified tuition and related expenses are
				paid by the taxpayer during a taxable year for an academic period which begins
				during the first 3 months following such taxable year, such academic period
				shall be treated for purposes of this section as beginning during such taxable
				year.
								(5)Denial of
				double benefitNo credit shall be allowed under this section for
				any expense for which deduction is allowed under any other provision of this
				chapter.
								(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer's spouse file a joint return for
				the taxable year.
								(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
								(e)Inflation
				Adjustment
								(1)In
				generalIn the case of any taxable year beginning after 2011, the
				$50,000 amount in subsection (b)(1)(B)(i)(II) shall be increased by an amount
				equal to—
									(A)such dollar
				amount, multiplied by
									(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
									(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
								(f)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any expense which was taken into account in
				determining the amount of such
				credit.
							.
				(b)Repeal of
			 deduction for interest on education loansPart VII of subchapter
			 B of chapter 1 (relating to additional itemized deductions for individuals) is
			 amended by striking section 221.
				(c)Conforming
			 Amendments
					(1)Section 62(a) is
			 amended by striking paragraph (17).
					(2)Subparagraph (A)
			 of section 86(b)(2) is amended by striking , 221.
					(3)Subparagraph (B)
			 of section 72(t)(7) is amended by striking section 25A(g)(2) and
			 inserting section 25A(d)(2).
					(4)Subparagraph (A)
			 of section 135(c)(4) is amended by striking , 221.
					(5)Subparagraph (A)
			 of section 137(b)(3) is amended by striking , 221.
					(6)Paragraph (2) of
			 section 163(h) is amended by adding and at the end of
			 subparagraph (D), by striking , and at the end of subparagraph
			 (E) and inserting a period, and by striking subparagraph (F).
					(7)Subparagraph (A)
			 of section 199(d)(2) is amended by striking , 221.
					(8)Clause (ii) of
			 section 219(g)(3)(A) is amended by striking , 221.
					(9)Clause (iii) of
			 section 469(i)(3)(F) is amended by striking , 221.
					(10)Subclause (I) of
			 section 529(c)(3)(B)(v) is amended by striking section 25A(g)(2)
			 and inserting section 25A(d)(2).
					(11)Paragraph (3) of
			 section 529(e) is amended—
						(A)by striking
			 (as defined in section 25A(b)(3)) in subparagraph (A),
			 and
						(B)by adding at the
			 end the following new subparagraph:
							
								(C)Eligible
				studentFor purposes of this paragraph, the term eligible
				student means, with respect to any academic period, a student
				who—
									(i)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer
				Relief Act of 1997, and
									(ii)is carrying at
				least ½ the normal full-time workload for the course of study the student is
				pursuing.
									.
						(12)Subclause (I) of
			 section 530(d)(2)(C)(i) is amended by striking section 25A(g)(2)
			 and inserting section 25A(d)(2).
					(13)Clause (iii) of
			 section 530(d)(4)(B) is amended by striking section 25A(g)(2)
			 and inserting section 25A(d)(2).
					(14)Section 1400O is
			 amended by adding at the end the following flush sentence:
						
							For purposes
				of this section, any reference to section 25A shall be treated as a reference
				to such section as in effect on the day before the date of the enactment of
				this
				sentence..
					(15)Subparagraph (J)
			 of section 6213(g)(2) is amended by striking section 25A(g)(1)
			 and inserting section 25A(d)(1).
					(d)Clerical
			 Amendments
					(1)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 striking the item relating to section 25A and inserting the following:
						
							
								25A. Qualified tuition and
				related expenses
				credit.
							
							.
					(2)The table of
			 sections for part VII of subchapter B of chapter 1 is amended by striking the
			 item relating to section 221.
					(e)Effective
			 DateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2010, for education furnished in academic periods
			 beginning after such date.
				114.Termination of various exclusions,
			 exemptions, deductions, and credits
				(a)In GeneralSubchapter C of chapter 90 (relating to
			 provisions affecting more than one subtitle) is amended by adding at the end
			 the following new section:
					
						7875.Termination of certain
				provisionsThe following
				provisions shall not apply to taxable years beginning after December 31,
				2010:
							(1)Section 74(c) (relating to exclusion of
				certain employee achievement awards).
							(2)Section 79 (relating to exclusion of
				group-term life insurance purchased for employees).
							(3)Section 119 (relating to exclusion of meals
				or lodging furnished for the convenience of the employer).
							(4)Section 125 (relating to exclusion of
				cafeteria plan benefits).
							(5)Section 132 (relating to certain fringe
				benefits), except with respect to subsection (a)(5) thereof (relating to
				exclusion of qualified transportation fringe).
							(6)Section 217 (relating to deduction for
				moving expenses).
							(7)Section 454 (relating to deferral of tax on
				obligations issued at discount).
							(8)Section 501(c)(9) (relating to tax-exempt
				status of voluntary employees’ beneficiary associations).
							(9)Section 911 (relating to exclusion of
				earned income of citizens or residents of the United States living
				abroad).
							(10)Section 912 (relating to exemption for
				certain
				allowances).
							.
				(b)Conforming AmendmentThe table of sections for subchapter C of
			 chapter 90 is amended by adding at the end the following new item:
					
						
							Sec. 7875. Termination of
				certain
				provisions.
						
						.
				115.Simplified tax
			 return preparationBeginning
			 on January 1, 2011, the Internal Revenue Service shall provide to any taxpayer
			 who requests it a simplified Easyfile pre-prepared income tax
			 return, on paper, compact disc, or through the Internet, based on data the
			 Internal Revenue Service receives with respect to such taxpayer (including
			 wages, self-employment income, and dividend, capital gains, and interest
			 income). The Internal Revenue Service shall provide with every
			 Easyfile a one-page summary of how the most recently available
			 fiscal year's tax revenue was spent, including spending on Social Security,
			 Medicare, Medicaid, defense, and interest on the Federal debt.
			IICorporate and business income tax
			 reforms
			201.Corporate flat tax
				(a)In GeneralSubsection (b) of section 11 (relating to
			 tax imposed) is amended to read as follows:
					
						(b)Amount of TaxThe amount of tax imposed by subsection (a)
				shall be equal to 24 percent of the taxable
				income.
						.
				(b)Conforming Amendments
					(1)Section 280C(c)(3)(B)(ii)(II) is amended by
			 striking maximum rate of tax under section 11(b)(1) and
			 inserting rate of tax under section 11(b).
					(2)Sections 860E(e)(2)(B), 860E(e)(6)(A)(ii),
			 860K(d)(2)(A)(ii), 860K(e)(1)(B)(ii), 1446(b)(2)(B), and 7874(e)(1)(B) are each
			 amended by striking highest rate of tax specified in section
			 11(b)(1) and inserting rate of tax specified in section
			 11(b).
					(3)Section 904(b)(3)(D)(ii) is amended by
			 striking (determined without regard to the last sentence of section
			 11(b)(1)).
					(4)Section 962 is amended by striking
			 subsection (c) and by redesignating subsection (d) as subsection (c).
					(5)Section 1201(a) is amended by striking
			 (determined without regard to the last 2 sentences of section
			 11(b)(1)).
					(6)Section 1561(a) is amended—
						(A)by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3),
			 respectively,
						(B)by striking The amounts specified in
			 paragraph (1), the and inserting The,
						(C)by striking paragraph (2)
			 and inserting paragraph (1),
						(D)by striking paragraph (3)
			 both places it appears and inserting paragraph (2),
						(E)by striking paragraph (4)
			 and inserting paragraph (3), and
						(F)by striking the fourth sentence.
						(7)Subsection (b) of section 1561 is amended
			 to read as follows:
						
							(b)Certain Short Taxable YearsIf a corporation has a short taxable year
				which does not include a December 31 and is a component member of a controlled
				group of corporations with respect to such taxable year, then for purposes of
				this subtitle, the amount to be used in computing the accumulated earnings
				credit under section 535(c) (2) and (3) of such corporation for such taxable
				year shall be the amount specified in subsection (a)(1) divided by the number
				of corporations which are component members of such group on the last day of
				such taxable year. For purposes of the preceding sentence, section 1563(b)
				shall be applied as if such last day were substituted for December
				31.
							.
					(c)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				202.Treatment of travel on corporate
			 aircraft
				(a)In GeneralSection 162 (relating to trade or business
			 expenses) is amended by redesignating subsection (q) as subsection (r) and by
			 inserting after subsection (p) the following new subsection:
					
						(q)Treatment of Travel on Corporate
				AircraftThe rate at which an
				amount allowable as a deduction under this chapter for the use of an aircraft
				owned by the taxpayer is determined shall not exceed the rate at which an
				amount paid or included in income by an employee of such taxpayer for the
				personal use of such aircraft is
				determined.
						.
				(b)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				203.Unlimited
			 expensing of depreciable assets and inventories for certain small
			 businesses
				(a)Unlimited
			 expensingSection 179 (relating to election to expense certain
			 depreciable business assets) is amended by adding at the end the following new
			 subsection:
					
						(f)Unlimited
				expensing for certain small business taxpayers
							(1)In
				generalIn the case of any eligible taxpayer, this section shall
				be applied with respect to any taxable year without regard to subsection
				(b).
							(2)Eligible taxpayerFor purposes of this subsection, a taxpayer
				is an eligible taxpayer with respect to any taxable year if for all prior
				taxable years beginning after December 31, 2010, the taxpayer (or any
				predecessor) met the gross receipts test of section 448(c) (determined by
				substituting $1,000,000 for $5,000,000 each place
				it
				appears).
							.
				(b)Clarification of inventory rules for small
			 businessSection 471
			 (relating to general rule for inventories) is amended by redesignating
			 subsection (c) as subsection (d) and by inserting after subsection (b) the
			 following new subsection:
					
						(c)Small business taxpayers not required to
				use inventories
							(1)In generalAn eligible taxpayer (as determined under
				section 179(f)(2)) shall not be required to use inventories under this section
				for a taxable year.
							(2)Treatment of taxpayers not using
				inventoriesIf an eligible
				taxpayer does not use inventories with respect to any property for any taxable
				year beginning after December 31, 2010, such property shall be treated as a
				material or supply which is not
				incidental.
							.
				(c)Effective date and special rules
					(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2010.
					(2)Change in method of
			 accountingIn the case of any
			 taxpayer changing the taxpayer’s method of accounting for any taxable year
			 under the amendments made by this section—
						(A)such change shall be treated as initiated
			 by the taxpayer,
						(B)such change shall be treated as made with
			 the consent of the Secretary of the Treasury, and
						(C)the net amount of the adjustments required
			 to be taken into account by the taxpayer under section 481 of the Internal
			 Revenue Code of 1986 shall be taken into account over a period (not greater
			 than 4 taxable years) beginning with such taxable year.
						204.Termination of various preferential
			 treatments
				(a)In GeneralSection 7875, as added by this Act, is
			 amended—
					(1)by inserting (or transactions in the
			 case of sections referred to in paragraphs (14), (15), (16), (17), and
			 (20)) after taxable years beginning, and
					(2)by adding at the end the following new
			 paragraphs:
						
							(11)Section 43 (relating to enhanced oil
				recovery credit).
							(12)Section 199
				(relating to income attributable to domestic production activities).
							(13)Section 263(c) (relating to intangible
				drilling and development costs in the case of oil and gas wells and geothermal
				wells).
							(14)Section 382(l)(5) (relating to exception
				from net operating loss limitations for corporations in bankruptcy
				proceeding).
							(15)Section 451(i) (relating to special rules
				for sales or dispositions to implement Federal Energy Regulatory Commission or
				State electric restructuring policy).
							(16)Section 453A (relating to special rules for
				nondealers), but only with respect to the dollar limitation under subsection
				(b)(1) thereof and subsection (b)(3) thereof (relating to exception for
				personal use and farm property).
							(17)Section 460(e)(1) (relating to special
				rules for long-term home construction contracts or other short-term
				construction contracts).
							(18)Section 613A (relating to percentage
				depletion in case of oil and gas wells).
							(19)Section 616 (relating to development
				costs).
							(20)Sections 861(a)(6), 862(a)(6), 863(b)(2),
				863(b)(3), and 865(b) (relating to inventory property sales source rule
				exception).
							.
					(b)Full Tax Rate on Nuclear Decommissioning
			 Reserve FundSubparagraph (B)
			 of section 468A(e)(2) is amended to read as follows:
					
						(B)Rate of taxFor purposes of subparagraph (A), the rate
				set forth in this subparagraph is 25
				percent.
						.
				(c)Deferral of Active Income of Controlled
			 Foreign CorporationsSection
			 952 (relating to subpart F income defined) is amended by adding at the end the
			 following new subsection:
					
						(e)Special Application of Subpart
							(1)In generalFor taxable years beginning after December
				31, 2010, notwithstanding any other provision of this subpart, the term
				subpart F income means, in the case of any controlled foreign
				corporation, the income of such corporation derived from any foreign
				country.
							(2)Applicable rulesRules similar to the rules under the last
				sentence of subsection (a) and subsection (d) shall apply to this
				subsection.
							.
				(d)Depreciation on Equipment in Excess of
			 Alternative Depreciation SystemSection 168(g)(1) (relating to alternative
			 depreciation system) is amended by striking and at the end of
			 subparagraph (D), by adding and at the end of subparagraph (E),
			 and by inserting after subparagraph (E) the following new subparagraph:
					
						(F)notwithstanding subsection (a), any
				tangible property placed in service after December 31,
				2010,
						.
				(e)Effective
			 DateThe amendments made by
			 subsections (b) and (c) shall apply to taxable years beginning after December
			 31, 2010.
				205.Pass-through business entity
			 transparencyNot later than 90
			 days after the date of the enactment of this Act, the Secretary of the Treasury
			 shall report to the Committee on Finance of the Senate and the Committee on
			 Ways and Means of the House of Representatives regarding the implementation of
			 additional reporting requirements with respect to any pass-through entity with
			 the goal of the reduction of tax avoidance through the use of such entities. In
			 addition, the Secretary shall develop procedures to share such report data with
			 State revenue agencies under the disclosure requirements of section 6103(d) of
			 the Internal Revenue Code of 1986.
			206.Modification of effective date of leasing
			 provisions of the American Jobs Creation Act of 2004
				(a)Leases to Foreign EntitiesSection 849(b) of the American Jobs
			 Creation Act of 2004 is amended by adding at the end the following new
			 paragraph:
					
						(5)Leases to foreign entitiesIn the case of tax-exempt use property
				leased to a tax-exempt entity which is a foreign person or entity, the
				amendments made by this part shall apply to taxable years beginning after
				December 31, 2010, with respect to leases entered into on or before March 12,
				2004.
						.
				(b)Effective
			 DateThe amendment made by
			 this section shall take effect as if included in the enactment of the American
			 Jobs Creation Act of 2004.
				207.Revaluation of LIFO inventories of large
			 integrated oil companies
				(a)General ruleNotwithstanding any other provision of law,
			 if a taxpayer is an applicable integrated oil company for its last taxable year
			 ending in calendar year 2010, the taxpayer shall—
					(1)increase, effective as of the close of such
			 taxable year, the value of each historic LIFO layer of inventories of crude
			 oil, natural gas, or any other petroleum product (within the meaning of section
			 4611) by the layer adjustment amount, and
					(2)decrease its cost of goods sold for such
			 taxable year by the aggregate amount of the increases under paragraph
			 (1).
					If the aggregate
			 amount of the increases under paragraph (1) exceed the taxpayer’s cost of goods
			 sold for such taxable year, the taxpayer’s gross income for such taxable year
			 shall be increased by the amount of such excess.(b)Layer adjustment amountFor purposes of this section—
					(1)In generalThe term layer adjustment
			 amount means, with respect to any historic LIFO layer, the product
			 of—
						(A)$18.75, and
						(B)the number of barrels of crude oil (or in
			 the case of natural gas or other petroleum products, the number of
			 barrel-of-oil equivalents) represented by the layer.
						(2)Barrel-of-oil equivalentThe term barrel-of-oil
			 equivalent has the meaning given such term by section 29(d)(5) (as in
			 effect before its redesignation by the Energy Tax Incentives Act of
			 2005).
					(c)Application of requirement
					(1)No change in method of
			 accountingAny adjustment
			 required by this section shall not be treated as a change in method of
			 accounting.
					(2)Underpayments of estimated
			 taxNo addition to the tax
			 shall be made under section 6655 of the Internal Revenue Code of 1986 (relating
			 to failure by corporation to pay estimated tax) with respect to any
			 underpayment of an installment required to be paid with respect to the taxable
			 year described in subsection (a) to the extent such underpayment was created or
			 increased by this section.
					(d)Applicable integrated oil
			 companyFor purposes of this
			 section, the term applicable integrated oil company means an
			 integrated oil company (as defined in section 291(b)(4) of the Internal Revenue
			 Code of 1986) which has an average daily worldwide production of crude oil of
			 at least 500,000 barrels for the taxable year and which had gross receipts in
			 excess of $1,000,000,000 for its last taxable year ending during calendar year
			 2008. For purposes of this subsection all persons treated as a single employer
			 under subsections (a) and (b) of section 52 of the Internal Revenue Code of
			 1986 shall be treated as 1 person and, in the case of a short taxable year, the
			 rule under section 448(c)(3)(B) shall apply.
				208.Modifications of foreign tax credit rules
			 applicable to large integrated oil companies which are dual capacity
			 taxpayers
				(a)In generalSection 901 (relating to credit for taxes
			 of foreign countries and of possessions of the United States) is amended by
			 redesignating subsection (m) as subsection (n) and by inserting after
			 subsection (l) the following new subsection:
					
						(m)Special rules relating to large integrated
				oil companies which are dual capacity taxpayers
							(1)General ruleNotwithstanding any other provision of this
				chapter, any amount paid or accrued by a dual capacity taxpayer which is a
				large integrated oil company to a foreign country or possession of the United
				States for any period shall not be considered a tax—
								(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
								(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
									(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term
				dual capacity taxpayer means, with respect to any foreign country
				or possession of the United States, a person who—
								(A)is subject to a levy of such country or
				possession, and
								(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
								(3)Generally applicable income
				taxFor purposes of this
				subsection—
								(A)In generalThe term generally applicable income
				tax means an income tax (or a series of income taxes) which is generally
				imposed under the laws of a foreign country or possession on income derived
				from the conduct of a trade or business within such country or
				possession.
								(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
									(i)persons who are not dual capacity
				taxpayers, and
									(ii)persons who are citizens or residents of
				the foreign country or possession.
									(4)Large integrated oil companyFor purposes of this subsection, the term
				large integrated oil company means, with respect to any taxable
				year, an integrated oil company (as defined in section 291(b)(4)) which—
								(A)had gross receipts in excess of
				$1,000,000,000 for such taxable year, and
								(B)has an average daily worldwide production
				of crude oil of at least 500,000 barrels for such taxable
				year.
								
				(b)Effective date
					(1)In generalThe amendments made by this section shall
			 apply to taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
					(2)Contrary treaty obligations
			 upheldThe amendments made by
			 this section shall not apply to the extent contrary to any treaty obligation of
			 the United States.
					209.Repeal of lower of cost or market value of
			 inventory rule
				(a)In generalSubsection (a) of section 471 (relating to
			 general rules for inventories) is amended to read as follows:
					
						(a)General ruleWhenever in the opinion of the Secretary
				the use of inventories is necessary in order clearly to determine the income of
				the taxpayer, inventories shall be valued at
				cost.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				210.Reinstitution of per country foreign tax
			 credit
				(a)In generalSubsection (a) of section 904 (relating to
			 limitation on credit) is amended to read as follows:
					
						(a)LimitationThe amount of the credit in respect of the
				tax paid or accrued to any foreign country or possession of the United States
				shall not exceed the same proportion of the tax against which such credit is
				taken which the taxpayer's taxable income from sources within such country or
				possession (but not in excess of the taxpayer's entire taxable income) bears to
				such taxpayer's entire taxable income for the same taxable
				year.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				211.Application of rules treating inverted
			 corporations as domestic corporations to certain transactions occurring after
			 March 20, 2002
				(a)In GeneralSection 7874(b) (relating to inverted
			 corporations treated as domestic corporations) is amended to read as
			 follows:
					
						(b)Inverted Corporations Treated as Domestic
				Corporations
							(1)In generalNotwithstanding section 7701(a)(4), a
				foreign corporation shall be treated for purposes of this title as a domestic
				corporation if such corporation would be a surrogate foreign corporation if
				subsection (a)(2) were applied by substituting 80 percent for
				60 percent.
							(2)Special rule for certain transactions
				occurring after march 20, 2002
								(A)In generalIf—
									(i)paragraph (1) does not apply to a foreign
				corporation, but
									(ii)paragraph (1) would apply to such
				corporation if, in addition to the substitution under paragraph (1), subsection
				(a)(2) were applied by substituting March 20, 2002 for
				March 4, 2003 each place it appears,
									then paragraph (1) shall apply to
				such corporation but only with respect to taxable years of such corporation
				beginning after December 31, 2010.(B)Special rulesSubject to such rules as the Secretary may
				prescribe, in the case of a corporation to which paragraph (1) applies by
				reason of this paragraph—
									(i)the corporation shall be treated, as of the
				close of its last taxable year beginning before January 1, 2011, as having
				transferred all of its assets, liabilities, and earnings and profits to a
				domestic corporation in a transaction with respect to which no tax is imposed
				under this title,
									(ii)the bases of the assets transferred in the
				transaction to the domestic corporation shall be the same as the bases of the
				assets in the hands of the foreign corporation, subject to any adjustments
				under this title for built-in losses,
									(iii)the basis of the stock of any shareholder
				in the domestic corporation shall be the same as the basis of the stock of the
				shareholder in the foreign corporation for which it is treated as exchanged,
				and
									(iv)the transfer of any earnings and profits by
				reason of clause (i) shall be disregarded in determining any deemed dividend or
				foreign tax creditable to the domestic corporation with respect to such
				transfer.
									(C)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this paragraph,
				including regulations to prevent the avoidance of the purposes of this
				paragraph.
								.
				(b)Effective
			 DateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				212.Indexing
			 corporate interest deduction for inflation
				(a)In
			 generalSection 163 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
					
						(n)Indexing
				corporate interest deduction for inflation
							(1)In
				generalIn the case of a corporation, the deduction allowed under
				this chapter for interest paid for any taxable year with respect to any
				obligation shall be adjusted by multiplying the amount otherwise so allowed by
				1 minus the fractional exclusion rate for such taxable year.
							(2)Fractional
				exclusion rateFor any taxable year, the Secretary shall
				determine the fractional exclusion rate using—
								(A)a
				fraction—
									(i)the numerator of
				which is the cost-of-living adjustment determined under section 1(f)(3) for the
				calendar year in which the taxable year begins by substituting the
				second preceding calendar year for calendar year 1992 in
				subparagraph (B) thereof, and
									(ii)the denominator
				of which is the nominal interest rate for such obligation, and
									(B)a constant real
				before tax rate of return of 6
				percent.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				213.Prohibition of
			 advance refunding of bonds
				(a)In
			 generalSubsection (d) of section 149 is amended—
					(1)by striking
			 paragraphs (1), (2), (3), (4), and (6),
					(2)by redesignating
			 paragraphs (5) and (7) as paragraphs (2) and (3), respectively, and
					(3)by inserting
			 before paragraph (2) (as redesignated by paragraph (2) the following new
			 paragraph:
						
							(1)ProhibitionNothing
				in section 103(a) or in any other provision of law shall be construed to
				provide an exemption from Federal income tax for interest on any bond issued as
				part of an issue to advance refund a
				bond.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to refunding
			 bonds issued on or after the date of the enactment of this Act.
				214.CBO study on
			 government spending on businesses
				(a)StudyThe Congressional Budget Office shall
			 identify the Federal Government’s direct and indirect spending on businesses,
			 using among other sources, the corporate welfare lists produced by the Cato
			 Institute and the Bureau of Economic Analysis of the Department of Commerce,
			 and, from that pool of spending, identify the least economically justifiable
			 and suggest options for how Congress could potentially reduce Federal spending
			 on the least justifiable programs by at least $230,000,000,000 during a 10-year
			 period.
				(b)ReportThe Congressional Budget Office shall
			 report not later than one year after the date of the enactment of this Act on
			 the results of the study required under subsection (a) and shall submit such
			 report for the purpose of hearing by the Committee on the Budget of the House
			 of Representatives and the Committee on the Budget of the Senate.
				IIIRepeal of
			 alternative minimum tax
			301.Repeal of
			 alternative minimum tax
				(a)In
			 generalSection 55(a)
			 (relating to alternative minimum tax imposed) is amended by adding at the end
			 the following new flush sentence:
					
						For
				purposes of this title, the tentative minimum tax on any taxpayer for any
				taxable year beginning after December 31, 2010, shall be
				zero..
				(b)Modification of
			 limitation on use of credit for prior year minimum tax liabilitySubsection (c) of section 53 (relating to
			 credit for prior year minimum tax liability) is amended to read as
			 follows:
					
						(c)Limitation
							(1)In
				generalExcept as provided in
				paragraph (2), the credit allowable under subsection (a) for any taxable year
				shall not exceed the excess (if any) of—
								(A)the regular tax liability of the taxpayer
				for such taxable year reduced by the sum of the credits allowable under
				subparts A, B, D, E, and F of this part, over
								(B)the tentative minimum tax for the taxable
				year.
								(2)Taxable years
				beginning after 2010In the
				case of any taxable year beginning after December 31, 2010, the credit
				allowable under subsection (a) to a taxpayer other than a corporation for any
				taxable year shall not exceed 90 percent of the regular tax liability of the
				taxpayer for such taxable year reduced by the sum of the credits allowable
				under subparts A, B, D, E, and F of this
				part.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				IVOther provisions
			AImprovements in tax compliance
				401.Information reporting on payments to
			 corporations
					(a)In
			 generalSection 6041 is amended by adding at the end the
			 following new subsections:
						
							(h)Application to
				corporationsNotwithstanding any regulation prescribed by the
				Secretary before the date of the enactment of this subsection, for purposes of
				this section the term person includes any corporation that is not
				an organization exempt from tax under section 501(a).
							(i)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be
				appropriate or necessary to carry out the purposes of this section, including
				rules to prevent duplicative reporting of
				transactions.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2010.
					402.Additional reporting requirements by
			 regulationThe Secretary of
			 the Treasury is authorized to issue regulations under which with respect to
			 payments made after December 31, 2010—
					(1)any merchant acquiring bank is required to
			 annually report to the Secretary the gross reimbursement payments made to
			 merchants in a calendar year, unless the benefit of such reporting does not
			 justify the cost of compliance, as determined by the Secretary,
					(2)any contractor receiving payments of $600
			 or more in a calendar year from a particular business is required to furnish
			 such business the contractor's certified taxpayer identification number or be
			 subject to withholding on such payments at a flat rate percentage selected by
			 the contractor, and
					(3)any Federal, State, or local government is
			 required to report to the Secretary any non-wage payment to procure property
			 and services, other than payments of interest, payments for real property,
			 payments to tax-exempt entities or foreign governments, intergovernmental
			 payments, and payments made pursuant to a classified or confidential
			 contract.
					403.Increase in information return
			 penalties
					(a)Failure To file correct information
			 returns
						(1)In generalSection 6721(a)(1) is amended—
							(A)by striking $50 and
			 inserting $250, and
							(B)by striking $250,000 and
			 inserting $3,000,000.
							(2)Reduction where correction in specified
			 period
							(A)Correction within 30 daysSection 6721(b)(1) is amended—
								(i)by striking $15 and
			 inserting $50,
								(ii)by striking $50 and
			 inserting $250, and
								(iii)by striking $75,000 and
			 inserting $500,000.
								(B)Failures corrected on or before August
			 1Section 6721(b)(2) is
			 amended—
								(i)by striking $30 and
			 inserting $100,
								(ii)by striking $50 and
			 inserting $250, and
								(iii)by striking $150,000 and
			 inserting $1,500,000.
								(3)Lower limitation for persons with gross
			 receipts of not more than $5,000,000Section 6721(d)(1) is amended—
							(A)in subparagraph (A)—
								(i)by striking $100,000 and
			 inserting $1,000,000, and
								(ii)by striking $250,000 and
			 inserting $3,000,000,
								(B)in subparagraph (B)—
								(i)by striking $25,000 and
			 inserting $175,000, and
								(ii)by striking $75,000 and
			 inserting $500,000, and
								(C)in subparagraph (C)—
								(i)by striking $50,000 and
			 inserting $500,000, and
								(ii)by striking $150,000 and
			 inserting $1,500,000.
								(4)Penalty in case of intentional
			 disregardSection 6721(e) is
			 amended—
							(A)by striking $100 in
			 paragraph (2) and inserting $500, and
							(B)by striking $250,000 in
			 paragraph (3)(A) and inserting $3,000,000.
							(b)Failure To furnish correct payee
			 statements
						(1)In generalSection 6722(a) is amended—
							(A)by striking $50 and
			 inserting $250, and
							(B)by striking $100,000 and
			 inserting $1,000,000.
							(2)Penalty in case of intentional
			 disregardSection 6722(c) is
			 amended—
							(A)by striking $100 in
			 paragraph (1) and inserting $500, and
							(B)by striking $100,000 in
			 paragraph (2)(A) and inserting $1,000,000.
							(c)Failure To comply with other information
			 reporting requirementsSection 6723 is amended—
						(1)by striking $50 and
			 inserting $250, and
						(2)by striking $100,000 and
			 inserting $1,000,000.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to information returns required to be
			 filed on or after January 1, 2011.
					404.E-filing requirement for certain large
			 organizations
					(a)In generalThe first sentence of section 6011(e)(2) is
			 amended to read as follows: In prescribing regulations under paragraph
			 (1), the Secretary shall take into account (among other relevant factors) the
			 ability of the taxpayer to comply at reasonable cost with the requirements of
			 such regulations..
					(b)Conforming amendmentSection 6724 is amended by striking
			 subsection (c).
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending on or after December 31,
			 2010.
					405.Implementation of standards clarifying when
			 employee leasing companies can be held liable for their clients' Federal
			 employment taxesWith respect
			 to employment tax returns required to be filed with respect to wages paid on or
			 after January 1, 2011, the Secretary of the Treasury shall issue regulations
			 establishing—
					(1)standards for holding employee leasing
			 companies jointly and severally liable with their clients for Federal
			 employment taxes under chapters 21, 22, 23, and 24 of the Internal Revenue Code
			 of 1986, and
					(2)standards for holding such companies solely
			 liable for such taxes.
					406.Expansion of IRS access to information in
			 National Directory of New Hires for tax administration purposes
					(a)In generalParagraph (3) of section 453(j) of the
			 Social Security Act (42 U.S.C. 653(j))
			 is amended to read as follows:
						
							(3)Administration of Federal tax
				lawsThe Secretary of the
				Treasury shall have access to the information in the National Directory of New
				Hires for purposes of administering the Internal Revenue Code of
				1986.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
					407.Modification of criminal penalties for
			 willful failures involving tax payments and filing requirements
					(a)Increase in penalty for attempt To evade or
			 defeat taxSection 7201
			 (relating to attempt to evade or defeat tax) is amended—
						(1)by striking $100,000 and
			 inserting $500,000,
						(2)by striking $500,000 and
			 inserting $1,000,000, and
						(3)by striking 5 years and
			 inserting 10 years.
						(b)Modification of penalties for willful
			 failure To file return, supply information, or pay tax
						(1)In generalSection 7203 (relating to willful failure
			 to file return, supply information, or pay tax) is amended—
							(A)in the first sentence—
								(i)by striking Any person and
			 inserting the following:
									
										(a)In GeneralAny
				person
										,
				and
								(ii)by striking $25,000 and
			 inserting $50,000,
								(B)in the third sentence, by striking
			 section and inserting subsection, and
							(C)by adding at the end the following new
			 subsection:
								
									(b)Aggravated Failure To File
										(1)In generalIn the case of any failure described in
				paragraph (2), the first sentence of subsection (a) shall be applied by
				substituting—
											(A)felony for
				misdemeanor,
											(B)$250,000 ($500,000 for
				$50,000 ($100,000, and
											(C)5 years for 1
				year.
											(2)Failure describedA failure described in this paragraph
				is—
											(A)a failure to make a return described in
				subsection (a) for any 3 taxable years occurring during any period of 5
				consecutive taxable years if the aggregate tax liability for such period is not
				less than $50,000, or
											(B)a failure to make a return if the tax
				liability giving rise to the requirement to make such return is attributable to
				an activity which is a felony under any State or Federal
				law.
											.
							(2)Penalty may be applied in addition to other
			 penaltiesSection 7204
			 (relating to fraudulent statement or failure to make statement to employees) is
			 amended by striking the penalty provided in section 6674 and
			 inserting the penalties provided in sections 6674 and
			 7203(b).
						(c)Fraud and false statementsSection 7206 (relating to fraud and false
			 statements) is amended—
						(1)by striking $100,000 and
			 inserting $500,000,
						(2)by striking $500,000 and
			 inserting $1,000,000, and
						(3)by striking 3 years and
			 inserting 5 years.
						(d)Increase in monetary limitation for
			 underpayment or overpayment of tax due to fraudSection 7206 (relating to fraud and false
			 statements), as amended by subsection (a)(3), is amended—
						(1)by striking Any person who—
			 and inserting (a) In
			 General.—Any person who—, and
						(2)by adding at the end the following new
			 subsection:
							
								(b)Increase in monetary limitation for
				underpayment or overpayment of tax due to fraudIf any portion of any underpayment (as
				defined in section 6664(a)) or overpayment (as defined in section 6401(a)) of
				tax required to be shown on a return is attributable to fraudulent action
				described in subsection (a), the applicable dollar amount under subsection (a)
				shall in no event be less than an amount equal to such portion. A rule similar
				to the rule under section 6663(b) shall apply for purposes of determining the
				portion so
				attributable.
								.
						(e)Effective
			 DateThe amendments made by
			 this section shall apply to actions, and failures to act, occurring after the
			 date of the enactment of this Act.
					408.Penalties for failure to file certain
			 returns electronically
					(a)In generalPart I of subchapter A of chapter 68
			 (relating to additions to the tax, additional amounts, and assessable
			 penalties) is amended by inserting after section 6652 the following new
			 section:
						
							6652A.Failure to file certain returns
				electronically
								(a)In generalIf a person fails to file a return
				described in section 6651 or 6652(c)(1) in electronic form as required under
				section 6011(e)—
									(1)such failure shall be treated as a failure
				to file such return (even if filed in a form other than electronic form),
				and
									(2)the penalty imposed under section 6651 or
				6652(c), whichever is appropriate, shall be equal to the greater of—
										(A)the amount of the penalty under such
				section, determined without regard to this section, or
										(B)the amount determined under subsection
				(b).
										(b)Amount of penalty
									(1)In generalExcept as provided in paragraphs (2) and
				(3), the penalty determined under this subsection is equal to $40 for each day
				during which a failure described under subsection (a) continues. The maximum
				penalty under this paragraph on failures with respect to any 1 return shall not
				exceed the lesser of $20,000 or 10 percent of the gross receipts of the
				taxpayer for the year.
									(2)Increased penalties for taxpayers with
				gross receipts between $1,000,000 and $100,000,000
										(A)Taxpayers with gross receipts between
				$1,000,000 and $25,000,000In
				the case of a taxpayer having gross receipts exceeding $1,000,000 but not
				exceeding $25,000,000 for any year—
											(i)the first sentence of paragraph (1) shall
				be applied by substituting $200 for $40,
				and
											(ii)in lieu of applying the second sentence of
				paragraph (1), the maximum penalty under paragraph (1) shall not exceed
				$100,000.
											(B)Taxpayers with gross receipts over
				$25,000,000Except as
				provided in paragraph (3), in the case of a taxpayer having gross receipts
				exceeding $25,000,000 for any year—
											(i)the first sentence of paragraph (1) shall
				be applied by substituting $500 for $40,
				and
											(ii)in lieu of applying the second sentence of
				paragraph (1), the maximum penalty under paragraph (1) shall not exceed
				$250,000.
											(3)Increased penalties for certain taxpayers
				with gross receipts exceeding $100,000,000In the case of a return described in
				section 6651—
										(A)Taxpayers with gross receipts between
				$100,000,000 and $250,000,000In the case of a taxpayer having gross
				receipts exceeding $100,000,000 but not exceeding $250,000,000 for any
				year—
											(i)the amount of the penalty determined under
				this subsection shall equal the sum of—
												(I)$50,000, plus
												(II)$1,000 for each day during which such
				failure continues (twice such amount for each day such failure continues after
				the first such 60 days), and
												(ii)the maximum amount under clause (i)(II) on
				failures with respect to any 1 return shall not exceed $200,000.
											(B)Taxpayers with gross receipts over
				$250,000,000In the case of a
				taxpayer having gross receipts exceeding $250,000,000 for any year—
											(i)the amount of the penalty determined under
				this subsection shall equal the sum of—
												(I)$250,000, plus
												(II)$2,500 for each day during which such
				failure continues (twice such amount for each day such failure continues after
				the first such 60 days), and
												(ii)the maximum amount under clause (i)(II) on
				failures with respect to any 1 return shall not exceed $250,000.
											(C)Exception for certain returnsSubparagraphs (A) and (B) shall not apply
				to any return of tax imposed under section
				511.
										.
					(b)Clerical amendmentThe table of sections for part I of
			 subchapter A of chapter 68 is amended by inserting after the item relating to
			 section 6652 the following new item:
						
							
								Sec. 6652A. Failure to file certain returns
				electronically.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to returns required to be filed on or after January 1,
			 2011.
					409.Reporting on identification of beneficial
			 owners of certain foreign financial accounts
					(a)In
			 generalSubchapter A of chapter 3 is amended by adding at the end
			 the following new section:
						
							1447.Withholdable payments to certain foreign
				financial accounts
								(a)In generalIn the case of any withholdable payment to
				a foreign financial account, the withholding agent with respect to such payment
				shall deduct and withhold from such payment a tax equal to 30 percent of the
				amount of such payment if such agent does not meet the reporting requirements
				under subsection (b) with respect to such payment.
								(b)Reporting requirementsThe requirements of this subsection are met
				with respect to any withholdable payment to a foreign financial account if the
				withholding agent with respect to such payment—
									(1)identifies—
										(A)the beneficial owner or owners of such
				account by name, address, TIN (if any), and
										(B)the account number,
										(2)obtains evidence of the nationality of such
				owner or owners,
									(3)complies with such verification and due
				diligence procedures as the Secretary may require with respect to such
				identification and obtaining of such evidence, and
									(4)reports such identification and evidence to
				the Secretary in such manner as the Secretary requires.
									(c)DefinitionsFor purposes of this section—
									(1)Withholdable paymentExcept as otherwise provided by the
				Secretary, the term withholdable payment means—
										(A)any payment of interest (including any
				original issue discount), dividends, rents, and other fixed or determinable
				annual or periodical gains and profits, if such payment is from sources within
				the United States, and
										(B)any gross proceeds from the sale or other
				disposition of any property of a type which can produce interest or dividends
				from sources within the United States.
										(2)Withholding agentThe term withholding agent
				means all persons, in whatever capacity acting, having the control, receipt,
				custody, disposal, or payment of any withholdable payment.
									(3)Foreign financial account
										(A)In generalThe term foreign financial
				account means any financial account maintained by a foreign financial
				institution.
										(B)Financial accountExcept as otherwise provided by the
				Secretary, the term financial account means, with respect to any
				foreign financial institution—
											(i)any depository account maintained by such
				financial institution, and
											(ii)any custodial account maintained by such
				financial institution.
											(4)Foreign financial institution
										(A)In generalThe term foreign financial
				institution means any financial institution which is a foreign entity.
				Except as otherwise provided by the Secretary, such term shall not include a
				financial institution which is organized under the laws of any possession of
				the United States.
										(B)Financial institutionExcept as otherwise provided by the
				Secretary, the term financial institution means any entity
				that—
											(i)accepts deposits in the ordinary course of
				a banking or similar business,
											(ii)is engaged primarily in the business of
				holding financial assets for the account of others, or
											(iii)is engaged (or holding itself out as being
				engaged) primarily in the business of investing, reinvesting, or trading in
				securities (as defined in section 475(c)(2) without regard to the last sentence
				thereof), partnership interests, commodities (as defined in section 475(e)(2)),
				or any interest (including a futures or forward contract or option) in such
				securities, partnership interests, or commodities.
											(C)Foreign
				entityThe term foreign
				entity means any entity which is not a United States person.
										(d)Exception for certain
				paymentsSubsection (a) shall
				not apply to any payment to the extent that the beneficial owner of such
				payment is—
									(1)any foreign government, any political
				subdivision of a foreign government, or any wholly owned agency or
				instrumentality of any one or more of the foregoing,
									(2)any international organization or any
				wholly owned agency or instrumentality thereof,
									(3)any foreign central bank of issue,
				or
									(4)any other class of persons identified by
				the Secretary for purposes of this subsection as posing a low risk of tax
				evasion.
									(e)Confidentiality of
				informationFor purposes of
				this section, rules similar to the rules of section 3406(f) shall apply.
								(f)Coordination with other withholding
				provisionsThe Secretary
				shall provide for the coordination of this section with other withholding
				provisions under this title, including providing for the proper crediting of
				amounts deducted and withheld under this section against amounts required to be
				deducted and withheld under such other provisions.
								(g)RegulationsThe Secretary shall prescribe such
				regulations or other guidance as may be necessary or appropriate to carry out
				the purposes of, and prevent the avoidance of, this
				section.
								.
					(b)Conforming amendmentThe table of sections for subchapter A of
			 chapter 3 is amended by adding at the end the following new item:
						
							
								Sec. 1447. Withholdable
				payments to certain foreign financial
				accounts.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to payments made after December 31, 2010.
					BRequiring economic substance
				411.Clarification
			 of economic substance doctrine
					(a)In
			 GeneralSection 7701 is amended by redesignating subsection (o)
			 as subsection (p) and by inserting after subsection (n) the following new
			 subsection:
						
							(o)Clarification
				of Economic Substance Doctrine; etc
								(1)General
				rules
									(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
									(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
										(i)In
				generalA transaction has economic substance only if—
											(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer's
				economic position, and
											(II)subject to
				clause (iii), the taxpayer has a substantial purpose (other than a Federal tax
				purpose) for entering into such transaction.
											(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance solely by reason of having a potential
				for profit unless the present value of the reasonably expected pre-Federal tax
				profit from the transaction is substantial in relation to the present value of
				the expected net Federal tax benefits that would be allowed if the transaction
				were respected. In determining pre-Federal tax profit, there shall be taken
				into account fees and other transaction expenses and to the extent provided by
				the Secretary, foreign taxes.
										(iii)Special rules
				for determining whether non-federal tax purposeFor purposes of
				clause (i)(II)—
											(I)a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial purpose (other than a
				Federal tax purpose) if the origin of such financial accounting benefit is a
				reduction of Federal tax, and
											(II)the taxpayer
				shall not be treated as having a substantial purpose (other than a Federal tax
				purpose) with respect to a transaction if the only such purpose is the
				reduction of non-Federal taxes and the transaction will result in a reduction
				of Federal taxes substantially equal to, or greater than, the reduction in
				non-Federal taxes because of similarities between the laws imposing the
				taxes.
											(2)Definitions and
				special rulesFor purposes of this subsection—
									(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(3)Other
				provisions not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law or provision of this title, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law or provision of this title.
								(4)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
								.
					(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
					412.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
					(a)In
			 GeneralSubchapter A of chapter 68 is amended by inserting after
			 section 6662A the following new section:
						
							6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
								(a)Imposition of
				PenaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 30 percent of the amount of such understatement.
								(b)Reduction of
				Penalty for Disclosed TransactionsSubsection (a) shall be
				applied by substituting 20 percent for 30 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
								(c)Noneconomic
				Substance Transaction UnderstatementFor purposes of this
				section—
									(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
									(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if there is a lack of economic
				substance (within the meaning of section 7701(o)(1)(B)) for the transaction
				giving rise to the claimed benefit.
									(d)Rules
				Applicable To Assertion, Compromise, and Collection of Penalty
									(1)In
				generalOnly the Chief Counsel for the Internal Revenue Service
				may assert a penalty imposed under this section or may compromise all or any
				portion of such penalty. The Chief Counsel may delegate the authority under
				this paragraph only to an individual holding the position of chief of a branch
				within the Office of the Chief Counsel for the Internal Revenue Service.
									(2)Specific
				requirements
										(A)Assertion of
				penaltyThe Chief Counsel for the Internal Revenue Service (or
				the Chief Counsel's delegate under paragraph (1)) shall not assert a penalty
				imposed under this section unless, before the assertion of the penalty, the
				taxpayer is provided—
											(i)a
				notice of intent to assert the penalty, and
											(ii)an opportunity
				to provide to the Commissioner (or the Chief Counsel's delegate under paragraph
				(1)) a written response to the proposed penalty within a reasonable period of
				time after such notice.
											(B)Compromise of
				penaltyA compromise shall not result in a reduction in the
				penalty imposed by this section in an amount greater than the amount which
				bears the same ratio to the amount of the penalty determined without regard to
				the compromise as—
											(i)the reduction
				under the compromise in the noneconomic substance transaction understatement to
				which the penalty relates, bears to
											(ii)the amount of
				the noneconomic substance transaction understatement determined without regard
				to the compromise.
											(3)Rules relating
				to relevancy requirement
										(A)Determination
				of relevance by chief counselThe Chief Counsel for the Internal
				Revenue Service (or the Chief Counsel's delegate under paragraph (1)) may
				assert, compromise, or collect a penalty imposed by this section with respect
				to a noneconomic substance transaction even if there has not been a court
				determination that the economic substance doctrine was relevant for purposes of
				this title to the transaction if the Chief Counsel (or delegate) determines
				that either was so relevant.
										(B)Final order of
				courtIf there is a final order of a court that determines that
				the economic substance doctrine was not relevant for purposes of this title to
				a transaction (or series of transactions), any penalty imposed under this
				section with respect to the transaction (or series of transactions) shall be
				rescinded.
										(4)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply to a compromise under paragraph (1).
									(e)Coordination
				With Other PenaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
								(f)Cross
				References
									(1)For coordination
				of penalty with understatements under section 6662 and other special rules, see
				section 6662A(e).
									(2)For reporting of
				penalty imposed under this section to the Securities and Exchange Commission,
				see section
				6707A(e).
									.
					(b)Coordination
			 With Other Understatements and Penalties
						(1)The second
			 sentence of section 6662(d)(2)(A) is amended by inserting and without
			 regard to items with respect to which a penalty is imposed by section
			 6662B before the period at the end.
						(2)Subsection (e) of
			 section 6662A is amended—
							(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
							(B)in paragraph
			 (2)(A)—
								(i)by
			 inserting 6662B or before 6663 in the text,
			 and
								(ii)by
			 striking penalty in the heading and inserting
			 and economic substance
			 penalties,
								(C)in paragraph
			 (2)(B)—
								(i)by
			 inserting and section 6662B after This section,
			 and
								(ii)by
			 striking penalty in the heading and inserting
			 and economic substance
			 penalties,
								(D)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
							(E)by adding at the
			 end the following new paragraph:
								
									(4)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
									.
							(3)Subsection (e) of
			 section 6707A is amended—
							(A)by striking
			 or at the end of subparagraph (B), and
							(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
								
									(C)is required to
				pay a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
									(D)is required to
				pay a penalty under section 6662(h) with respect to any transaction and would
				(but for section 6662A(e)(2)(B)) have been subject to penalty under section
				6662A at a rate prescribed under section 6662A(c) or to penalty under section
				6662B,
									.
							(c)Clerical
			 AmendmentThe table of sections for part II of subchapter A of
			 chapter 68 is amended by inserting after the item relating to section 6662A the
			 following new item:
						
							
								Sec. 6662B. Penalty for understatements
				attributable to transactions lacking economic substance,
				etc.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
					413.Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactions
					(a)In
			 GeneralSection 163(m) (relating to interest on unpaid taxes
			 attributable to nondisclosed reportable transactions) is amended—
						(1)by striking
			 attributable and all that follows and inserting the
			 following:
							
								attributable
			 to—(1)the portion of
				any reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
								(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
								,
				and
						(2)by inserting
			 and Noneconomic Substance
			 Transactions in the heading thereof after
			 Transactions.
						(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions after the date of the enactment of this Act in taxable years
			 ending after such date.
					CInternet gambling
			 taxation and regulation
				421.Tax on Internet
			 gambling; licensee information reporting
					(a)In
			 generalChapter 36 (relating to certain other excise taxes) is
			 amended by adding at the end the following new subchapter:
						
							EInternet
				Gambling
								
									Sec. 4491. Imposition of Internet gambling license
				  fee.
									Sec. 4492. Record requirements.
								
								4491.Imposition of
				Internet gambling license fee
									(a)Federal
				feeEach licensee within the meaning of section 5382 of title 31,
				United States Code, shall be required to pay an Internet gambling license fee
				by the end of each calendar month in an amount equal to two percent of all
				funds deposited by customers during the preceding month into an account
				maintained by that licensee or any agent of that licensee that can be used for
				the purpose of placing a bet or wager as defined in section 5362(1) of title
				31, United States Code.
									(b)DepositsDeposits
				made by or on behalf of a licensee of Internet gambling winnings or returns of
				funds by or on behalf of a licensee to the account of a customer shall not be
				treated as a deposit for purposes of this section.
									(c)Persons liable
				for feeThe Internet gambling license fee shall be the direct and
				exclusive obligation of the Internet gambling operator and may not be deducted
				from the amounts available as deposits to the person placing a bet.
				Notwithstanding the foregoing, any person making a deposit for the purpose of
				placing a bet or wager with a person who is required but has failed to obtain a
				license pursuant to subchapter V of chapter 53 of title 31, United States Code,
				shall be liable for and pay the fee under this subchapter on all such deposits,
				but such liability shall not excuse any failure to pay the fee on the part of
				the person who is required but has failed to obtain such license.
									(d)Unauthorized
				bets or wagersThere is hereby imposed a fee in an amount equal
				to 50 percent of all funds deposited into an account that can be used for
				placing a bet or wager within the meaning of Section 5362(1) of title 31,
				United States Code, with any person that is not authorized pursuant to section
				5382 of that title. Such tax is due by the end of each calendar month with
				respect to deposits during the preceding month.
									(e)DispositionAmounts
				paid as Internet gambling license fees or on unauthorized bets or wagers under
				this section shall be deposited in the general fund of the Treasury and treated
				as revenue.
									(f)Administrative
				provisionsExcept to the extent the Secretary shall by
				regulations prescribe, the fees imposed by this section shall be subject to the
				administrative provisions of this title applicable to excise taxes imposed by
				chapter 35.
									4492.Record
				requirementsEach person
				liable for fees under this subchapter, except for a person making a deposit who
				is liable for fees pursuant to section 4491(e), shall keep a daily record
				showing deposits as defined in this subchapter, in addition to all other
				records required pursuant to section
				6001(a).
								.
					(b)Information
			 returnsSubpart A of part III of subchapter A of chapter 61
			 (relating to information concerning persons subject to special provisions) is
			 amended by adding at the end the following new section:
						
							6050X.Returns
				relating to Internet gambling
								(a)RequirementEvery
				person who is a licensee (within the meaning of section 5382(3) of title 31,
				United States Code) or who otherwise is engaged in the business of accepting
				any bet or wager within the meaning of section 5362(1) of title 31, United
				States Code, during a taxable year shall furnish, at such time and in such
				manner as the Secretary shall by regulations prescribe, the information
				described in subsection (b), and such person shall maintain (in the location,
				in the manner, and to the extent prescribed in regulations) such records as may
				be appropriate to the information described in subsection (b).
								(b)Required
				informationFor purposes of subsection (a), the information
				described is set forth below, which information may be modified as appropriate
				by the Secretary through regulation—
									(1)the name, address,
				and TIN of the licensee or other person engaged in the business of accepting
				any bet or wager,
									(2)the name, address,
				and TIN of each person placing a bet or wager with the licensee or other person
				engaged in the business of accepting any bet or wager during the calendar
				year,
									(3)the gross
				winnings, gross wagers, and gross losses for the calendar year of each person
				placing a bet or wager with the licensee or other person engaged in the
				business of accepting any bet or wager during the year,
									(4)the net Internet
				gambling winnings for each such person for the calendar year,
									(5)the amount of tax
				withheld with respect to each such person for the calendar year,
									(6)beginning and
				end-of-year account balances for each such person for the calendar year,
				and
									(7)amounts deposited
				and withdrawn by each such person during the calendar year.
									(c)Statement To be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return by reason of placing a bet or wager a written statement showing—
									(1)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
									(2)the information
				required to be shown on such return with respect to each person whose name is
				required to be set forth in such return.
									The
				written statement required under the preceding sentence shall be furnished to
				the person on or before January 31 of the year following the calendar year for
				which the return under subsection (a) was required to be made.(d)Definitions
									(1)Net internet
				gambling winningsThe term net Internet gambling
				winnings means gross winnings from wagers placed over the Internet with
				a person required to be licensed under section 5382 of chapter 53 of title 31,
				United States Code, less the amounts wagered.
									(2)Internet;
				wagerThe terms Internet and wager
				shall have the respective meanings given such terms by section 5362 of chapter
				53 of title 31, United States
				Code.
									.
					(c)Clerical
			 amendments
						(1)The table of
			 subchapters for chapter 36 is amended by adding at the end the following new
			 item:
							
								
									Subchapter E. Internet
				Gambling.
								
								.
						(2)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6050W the following new
			 item:
							
								
									Sec. 6050X. Returns relating to Internet
				gambling.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
					422.Withholding
			 from certain gambling winnings
					(a)Net Internet
			 gambling winningsParagraph (3) of section 3406(b) (relating to
			 other reportable payments for purposes of backup withholding) is
			 amended—
						(1)by striking
			 or in subparagraph (E);
						(2)by striking
			 . and inserting , or at the end of subparagraph
			 (F); and
						(3)by adding at the
			 end thereof the following new subparagraph:
							
								(G)section
				6050X(b)(4) (relating to net Internet gambling
				winnings).
								.
						(b)Effective
			 dateThe amendment made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
					423.Withholding of
			 tax on nonresident aliens
					(a)Tax on
			 nonresident alien individualsParagraph (1) of section 871(a)
			 (relating to income not connected with United States business) is
			 amended—
						(1)by striking
			 and at the end of subparagraph (C),
						(2)by inserting
			 and at the end of subparagraph (D), and
						(3)by inserting after
			 subparagraph (D) the following new subparagraph:
							
								(E)the gross amount
				of winnings from each wager placed over the Internet with a person required to
				be licensed under section 5382 of chapter 53 of title 31, United States Code
				(as such terms are defined in section
				6050X(d)(2)),
								.
						(b)Exemption for
			 certain gambling winningsSection 871(j) (relating to exemption
			 for certain gambling winnings) is amended by inserting before the period at the
			 end the following: or to any bets or wagers placed over the Internet (as
			 such terms are defined in section 6050X(d)(2)).
					(c)Withholding of
			 tax on nonresident alien individualsThe first sentence of
			 subsection (b) of section 1441 (relating to withholding of tax on nonresident
			 aliens) is amended by inserting after gains subject to tax under section
			 871(a)(1)(D), the following: the gross amount of winnings from
			 wagers placed over the Internet described in section
			 871(a)(1)(E),.
					(d)Source of
			 Internet gambling winningsSubsection (a) of section 861 is
			 amending by inserting at the end thereof the following new paragraph:
						
							(9)Internet
				gambling winningsAny Internet gambling winnings received from a
				licensee within the meaning of section 5382(3) of title 31, United States
				Code.
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
					424.Territorial
			 extentParagraph (2) of
			 section 4404 is amended to read as follows:
					
						(2)placed within the
				United States or any Commonwealth, territory, or possession thereof by a United
				States citizen or
				resident.
						.
				425.Federal
			 licensing requirement for Internet gambling operators
					(a)In
			 generalChapter 53 of title 31, United States Code, is amended by
			 adding at the end the following new subchapter:
						
							VRegulation of
				lawful Internet gambling
								5381.Congressional
				findingsThe Congress finds
				the following:
									(1)Since the
				development of the Internet, millions of people have chosen to gamble online,
				and today Internet gambling is offered by operators located in many different
				countries under a variety of licensing and regulatory regimes.
									(2)Despite the
				increasing use of the Internet for gambling by persons in the United States,
				there is no Federal or State regulatory regime in place to protect United
				States citizens who choose to engage in this interstate activity, or to oversee
				operators to establish and enforce standards of integrity and fairness.
									(3)In the United
				States, gambling activities, equipment, and operations have been subject to
				various forms of Federal and State control, regulation, and enforcement, with
				some form of gambling being permitted in nearly every State and by many Indian
				tribes.
									(4)Internet gambling
				in the United States should be controlled by a strict Federal licensing and
				regulatory framework to protect underage and otherwise vulnerable individuals,
				to ensure the games are fair, to address the concerns of law enforcement, and
				to enforce any limitations on the activity established by the States and Indian
				tribes.
									(5)An effective
				Federal licensing system would ensure that licenses are issued only to Internet
				gambling operators which meet strict criteria to protect consumers, and
				which—
										(A)are in good
				financial and legal standing, and of good character, honesty, and
				integrity;
										(B)utilize
				appropriate technology to determine the age and location of users;
										(C)adopt and implement
				systems to protect minors and problem gamblers;
										(D)adopt and
				implement systems to enforce any applicable Federal, State, and Indian tribe
				limitations on Internet gambling; and
										(E)have in place
				risk-based methods to identify and combat money laundering and fraud relating
				to Internet gambling, and to protect the privacy and security of users.
										(6)There is a need to
				extend the regulatory provisions of this Act to all persons, locations,
				equipment, practices, and associations related to Internet gambling, with each
				State and Indian tribe having the ability to limit Internet gambling operators
				from offering Internet gambling to persons located within its territory by
				opting out of the provisions of this Act.
									5382.DefinitionsFor purposes of this subchapter, the
				following definitions shall apply:
									(1)ApplicantThe
				term applicant means any person who has applied for a license
				pursuant to this subchapter.
									(2)Bet or
				wagerThe term bet or wager has the same meaning
				as in section 5362(1).
									(3)Enforcement
				AgentThe term enforcement agent means any
				individual authorized by the Secretary to enforce the provisions of this
				subchapter and regulations prescribed under this subchapter.
									(4)Indian lands and
				indian tribeThe terms Indian lands and
				Indian tribe have the same meanings as in section 4 of the
				Indian Gaming Regulatory Act.
									(5)InternetThe
				term Internet has the same meaning as in section 5362(5).
									(6)LicenseeThe
				term licensee means an entity authorized to operate an Internet
				gambling facility in accordance with this subchapter.
									(7)Operate an
				internet gambling facilityThe term operate an Internet
				gambling facility or operation of an Internet gambling
				facility means the direction, management, supervision, or control of an
				Internet site through which bets or wagers are initiated, received, or
				otherwise made, whether by telephone, Internet, satellite, or other wire or
				wireless communication.
									(8)SecretaryThe
				term Secretary means the Secretary of the Treasury, or any
				person designated by the Secretary.
									(9)StateThe
				term State means any State of the United States, the District of
				Columbia, or any commonwealth, territory, or other possession of the United
				States.
									(10)Sporting
				eventThe term sporting event means any athletic
				competition, whether professional, scholastic, or amateur.
									5383.Establishment
				and administration of licensing program
									(a)Treasury
				responsibilitiesThe Secretary shall have responsibility for the
				following activities:
										(1)Exercising full
				regulatory jurisdiction over—
											(A)the operation of
				Internet gambling facilities by licensees; and
											(B)the licensure of
				all applicants.
											(2)Prescribing such
				regulations as may be necessary to administer and enforce the requirements of
				this subchapter.
										(3)Employing
				enforcement agents with sufficient training and experience to administer the
				requirements of this subchapter and the regulations prescribed under this
				subchapter.
										(4)Enforcing the
				requirements of this subchapter through all appropriate means provided under
				this subchapter and other provisions of law.
										(b)Internet
				gambling licensing program
										(1)Licensing
				required for certain Internet gamblingNo person may operate an
				Internet gambling facility that knowingly accepts bets or wagers from persons
				located in the United States without a license issued by the Secretary in
				accordance with this subchapter.
										(2)Authority under
				valid licenseA licensee may accept bets or wagers from persons
				located in the United States, subject to the limitations set forth in this
				subchapter, so long as its license remains in good standing.
										(c)Application for
				license
										(1)In
				generalAny person seeking authority to operate an Internet
				gambling facility offering services to persons in the United States may apply
				for a license issued by the Secretary.
										(2)Information
				requiredAny application for a license under this subchapter
				shall contain such information as may be required by the Secretary, including
				the following:
											(A)The criminal and
				credit history of the applicant, any senior executive and director of the
				applicant, and any person deemed to be in control of the applicant.
											(B)The financial
				statements of the applicant.
											(C)Documentation
				showing the corporate structure of the applicant and all related businesses and
				affiliates.
											(D)Documentation containing detailed evidence
				of the applicant’s plan for complying with all applicable regulations should a
				license be issued, with particular emphasis on the applicant’s ability
				to—
												(i)protect underage
				and problem gamblers;
												(ii)ensure games are
				being operated fairly; and
												(iii)comply with and
				address the concerns of law enforcement.
												(E)Certification that
				the applicant agrees to submit to United States jurisdiction and all applicable
				United States laws relating to acceptance by the applicant of bets or wagers
				over the Internet from persons located in the United States and all associated
				activities.
											(d)Standards for
				license issuance; suitability qualifications and disqualification
				standards
										(1)Suitability for
				licensing standards
											(A)In
				generalNo person shall be eligible to obtain a license unless
				the Secretary has determined, upon completion of a background check and
				investigation, that the applicant, and any person deemed to be in control of
				the applicant, is suitable for licensing.
											(B)Associates of
				applicantsIf the applicant is a corporation, partnership, or
				other business entity, a background check and investigation shall occur with
				respect to the president or other chief executive of the corporation,
				partnership, or other business entity and other partners or senior executives
				and directors of the corporation, partnership, or entity, as determined
				appropriate by the Secretary, in the Secretary’s sole discretion.
											(C)Background check
				and investigationThe
				Secretary shall establish standards and procedures for conducting background
				checks and investigations for purposes of this subsection.
											(2)Suitability for
				licensing standards describedFor purposes of this subchapter, an
				applicant and any other person associated with the applicant, as applicable, is
				suitable for licensing if the applicant demonstrates to the Secretary by clear
				and convincing evidence that the applicant (or individual associated with the
				applicant, as applicable)—
											(A)is a person of
				good character, honesty, and integrity;
											(B)is a person whose
				prior activities, reputation, habits, and associations do not—
												(i)pose a threat to
				the public interest or to the effective regulation and control of the licensed
				activities; or
												(ii)create or enhance
				the dangers of unsuitable, unfair, or illegal practices, methods, and
				activities in the conduct of the licensed activities or the carrying on of the
				business and financial arrangements incidental to such activities;
												(C)is capable of and
				likely to conduct the activities for which the applicant is licensed in
				accordance with the provisions of this subchapter and any regulations
				prescribed under this subchapter;
											(D)has or guarantees
				acquisition of adequate business competence and experience in the operation of
				Internet gambling facilities; and
											(E)has or will obtain
				sufficient financing for the nature of the proposed operation and from a
				suitable source.
											(3)Unsuitable for
				licensingAn applicant or any other person may not be determined
				to be suitable for licensing within the meaning of this subchapter if the
				applicant or such person—
											(A)has failed to
				provide information and documentation material to a determination of
				suitability for licensing under paragraph (1);
											(B)has supplied
				information which is untrue or misleading as to a material fact pertaining to
				any such determination;
											(C)has been convicted
				of an offense punishable by imprisonment of more than 1 year; or
											(D)is delinquent in
				filing any applicable Federal or State tax returns or in the payment of any
				taxes, penalties, additions to tax, or interest owed to a State or the United
				States.
											(4)Ongoing
				requirementA licensee (and any other person who is required to
				be determined to be suitable for licensing in connection with such licensee)
				shall meet the standards necessary to be suitable for licensing throughout the
				term of the license.
										(5)Protection of
				the public trustThe Secretary may take such action as is
				necessary to protect the public trust, including the implementation of such
				safeguards as may be necessary to ensure the operation of an Internet gambling
				facility licensed under this subchapter is controlled only by persons who are
				suitable for licensing.
										(6)Enforcement
				actions
											(A)Determination of
				unsuitability for continued licensureIf the Secretary finds that
				an individual owner or holder of a security of a licensee, or of a holding or
				intermediary company of a licensee or any person with an economic interest in a
				licensee or a director, partner, or officer of a licensee is not suitable for
				licensing, the Secretary may determine that the licensee is not qualified to
				continue as a licensee.
											(B)Action to protect
				the public interest, including suspensionIf the Secretary may determine that the
				licensee is not qualified to continue as a licensee, the Secretary shall
				propose action necessary to protect the public interest, including, if deemed
				necessary, the suspension of the licensee.
											(C)Imposition of
				conditions including removal of partiesNotwithstanding a
				determination under subparagraph (A), the Secretary may allow a licensee to
				continue engaging in licensed activities by imposing conditions on the licensee
				under penalty of revocation or suspension of a license, including—
												(i)the
				identification of any person determined to be unsuitable for licensing;
				and
												(ii)the establishment
				of appropriate safeguards to ensure such person is excluded from any interest
				in the licensed activities.
												(e)Assessments for
				administrative expenses
										(1)User
				fees
											(A)In
				generalThe cost of administering this subchapter with respect to
				each licensee, including the cost of any review or examination of a licensee to
				ensure compliance with the terms of the license and this subchapter, shall be
				assessed by the Secretary against the licensee institution by written notice in
				an amount appropriate to meet the Secretary’s expenses in carrying out such
				administration, review, or examination.
											(B)DispositionAmounts
				assessed by the Secretary as user fees under subparagraph (A) shall—
												(i)be
				maintained by the Secretary solely for use in accordance with clause
				(ii);
												(ii)be available to
				the Secretary to cover all expenses incurred by the Secretary in carrying out
				this subchapter; and
												(iii)not be construed
				to be Government funds or appropriated monies, or subject to apportionment for
				the purposes of chapter 15 or any other authority.
												(C)HearingAny
				licensee against whom an assessment is assessed under this paragraph shall be
				afforded an agency hearing if such person submits a request for such hearing
				within 20 days after the issuance of the notice of assessment.
											(D)Collection
												(i)ReferralIf
				any licensee fails to pay an assessment under this paragraph after the
				assessment has become final, the Secretary shall recover the amount assessed by
				action in the appropriate United States district court.
												(ii)Appropriateness
				of assessment not reviewableIn any civil action under clause
				(i), the validity and appropriateness of the assessment shall not be subject to
				review.
												(2)Direct and
				exclusive obligation of licenseeThe user fee shall be the direct
				and exclusive obligation of the licensee and may not be deducted from amounts
				available as deposits to any person placing a bet.
										(f)Approval of
				licenseThe Secretary shall grant licenses under this subchapter
				if the applicant meets the criteria set by the Secretary set forth in this
				subchapter and in any regulations promulgated thereunder.
									(g)Safeguards
				required of licenseeNo person shall receive or retain a license
				under this section unless the person maintains or requires mechanisms so that
				the following requirements, and the standards established under section 5384,
				are met with respect to any Internet bet or wager:
										(1)Legal
				ageAppropriate safeguards to ensure that the individual placing
				a bet or wager is of legal age as defined by the law of the State or tribal
				area in which the individual is located at the time the bet or wager is
				placed.
										(2)Permissible
				locationAppropriate safeguards to ensure that the individual
				placing a bet or wager is physically located in a jurisdiction that permits
				Internet gambling at the time the bet or wager is placed.
										(3)Collection of
				customer taxesAppropriate mechanisms to ensure that all taxes
				relating to Internet gambling from persons engaged in Internet gambling are
				collected at the time of any payment of any proceeds of Internet
				gambling.
										(4)Collection of
				taxes of licenseeAppropriate mechanisms to ensure that all taxes
				relating to Internet gambling from any licensee are collected and disbursed as
				required by law, and that adequate records to enable later audit or
				verification are maintained.
										(5)Safeguards
				against financial crimeAppropriate safeguards to combat fraud,
				money laundering, and terrorist finance.
										(6)Safeguards
				against compulsive gamblingAppropriate safeguards to combat
				compulsive Internet gambling.
										(7)Privacy
				safeguardsAppropriate safeguards to protect the privacy and
				security of any person engaged in Internet gambling.
										(8)Payment of
				assessmentsAppropriate mechanisms to ensure that any assessment
				under subsection (e) is paid to the Secretary.
										(9)Other
				requirementsSuch other requirements as the Secretary may
				establish by regulation or order.
										(h)Term and renewal
				of license
										(1)TermAny
				license issued under this section shall be issued for a 5-year term beginning
				on the date of issuance.
										(2)RenewalLicenses
				may be renewed in accordance with the requirements prescribed by the Secretary
				pursuant to this subchapter.
										(i)Revocation of
				license
										(1)In
				generalAny license granted under this subchapter may be revoked
				by the Secretary if—
											(A)the licensee fails
				to comply with any provision of this subchapter; or
											(B)the licensee is
				determined to be unsuitable for licensing, within the meaning of this
				subchapter.
											(2)Final
				actionAny revocation of a license under paragraph (1) shall be
				treated as a final action by the Secretary.
										(j)RegulationsThe regulations prescribed by the Secretary
				under this subchapter shall include regulations to fully implement—
										(1)safeguards
				required for licensees under subsection (g); and
										(2)the requirements
				for programs relating to the Problem Gambling, Responsible Gambling, and
				Self-Exclusion Program under section 5384.
										(k)Administrative
				provisions
										(1)General powers
				of SecretaryThe Secretary shall have the authority to engage in
				the following:
											(A)Investigate the
				suitability of each applicant to ensure compliance with this subchapter and
				regulations prescribed under this subchapter.
											(B)Require licensees
				to maintain appropriate procedures to ensure compliance with this subchapter
				and regulations prescribed under this subchapter.
											(C)Examine any
				licensee and any books, papers, records, or other data of licensees relevant to
				any recordkeeping or reporting requirements imposed by the Secretary under this
				subchapter.
											(D)When determined by
				the Secretary to be necessary, summon a licensee or an applicant for a license,
				an officer or employee of a licensee or any such applicant (including a former
				officer or employee), or any person having possession, custody, or care of the
				reports and records required by the Secretary under this subchapter, to appear
				before the Secretary or a designee of the Secretary at a time and place named
				in the summons and to produce such books, papers, records, or other data, and
				to give testimony, under oath, as may be relevant or material to any
				investigation in connection with the enforcement of this subchapter or any
				application for a license under this subchapter.
											(E)Investigate any
				violation of this subchapter and any regulation under this subchapter and any
				other violation of law relating to the operation of an Internet gambling
				facility.
											(F)Conduct continuing
				reviews of applicants and licensees and the operation of Internet gambling
				facilities by use of technological means, onsite observation of facilities,
				including servers, or other reasonable means to assure compliance with this
				subchapter and any regulations promulgated hereunder.
											(2)Administrative
				aspects of summons
											(A)Production at
				designated siteA summons issued pursuant to this subsection may
				require that books, papers, records, or other data stored or maintained at any
				place be produced at any business location of a licensee or applicant for a
				license or any designated location in any State or in any territory or other
				place subject to the jurisdiction of the United States not more than 500 miles
				distant from any place where the licensee or applicant for a license operates
				or conducts business in the United States.
											(B)No liability for
				expensesThe United States shall not be liable for any expense
				incurred in connection with the production of books, papers, records, or other
				data under this subsection.
											(C)Service of
				summonsService of a summons issued under this subsection may be
				by registered mail or in such other manner calculated to give actual notice as
				the Secretary may prescribe by regulation.
											(3)Contumacy or
				refusal
											(A)Referral to
				attorney generalIn case of contumacy by a person issued a
				summons under this subsection or a refusal by such person to obey such summons
				or to allow the Secretary to conduct an examination, the Secretary shall refer
				the matter to the Secretary of the Treasury for referral to the Attorney
				General.
											(B)Jurisdiction of
				courtThe Attorney General may invoke the aid of any court of the
				United States to compel compliance with the summons within the jurisdiction of
				which—
												(i)the investigation
				which gave rise to the summons or the examination is being or has been carried
				on;
												(ii)the person
				summoned is an inhabitant; or
												(iii)the person
				summoned carries on business or may be found.
												(C)Court
				orderThe court may issue an order requiring the person summoned
				to appear before the Secretary or a delegate of the Secretary to produce books,
				papers, records, and other data, to give testimony as may be necessary to
				explain how such material was compiled and maintained, to allow the Secretary
				to examine the business of a licensee, and to pay the costs of the
				proceeding.
											(D)Failure to
				comply with orderAny failure to obey the order of the court may
				be punished by the court as a contempt thereof.
											(E)Service of
				processAll process in any case under this subsection may be
				served in any judicial district in which such person may be found.
											(l)Civil money
				penalties
										(1)In
				generalThe Secretary may
				assess upon any licensee or other person subject to the requirements of this
				subchapter for any willful violation of this subchapter or any regulation
				prescribed or order issued under this subchapter, a civil penalty of not more
				than the greater of—
											(A)the amount (not to
				exceed $100,000) involved in the violation, if any; or
											(B)$25,000.
											(2)Assessment
											(A)Written
				noticeAny penalty imposed under paragraph (1) may be assessed
				and collected by the Secretary by written notice.
											(B)Finality of
				assessmentIf, with respect to any assessment under paragraph
				(1), a hearing is not requested pursuant to subparagraph (E) within the period
				of time allowed under such subparagraph, the assessment shall constitute a
				final and unappealable order.
											(C)Authority to
				modify or remit penaltyThe Secretary may compromise, modify, or
				remit any penalty which the Secretary may assess or has already assessed under
				paragraph (1).
											(D)Mitigating
				factorsIn determining the amount of any penalty imposed under
				paragraph (1), the Secretary shall take into account the appropriateness of the
				penalty with respect to—
												(i)the size of the financial resources and the
				good faith of the person against whom the penalty is assessed;
												(ii)the gravity of the
				violation;
												(iii)the history of
				previous violations; and
												(iv)such other
				matters as justice may require.
												(E)HearingThe
				person against whom any penalty is assessed under paragraph (1) shall be
				afforded an agency hearing if such person submits a request for such hearing
				within 20 days after the issuance of the notice of assessment.
											(F)Collection
												(i)ReferralIf
				any person fails to pay an assessment after any penalty assessed under this
				paragraph has become final, the Secretary shall recover the amount assessed by
				action in the appropriate United States district court.
												(ii)Appropriateness
				of penalty not reviewableIn any civil action under clause (i),
				the validity and appropriateness of the penalty shall not be subject to
				review.
												(G)DisbursementAll
				penalties collected under authority of this subsection shall be deposited into
				the Treasury.
											(3)Condition for
				licensurePayment by a licensee of any civil penalty assessed
				under this subsection that has become final shall be a requirement for the
				retention of its license.
										(m)Treatment of
				recordsIn light of business competition, confidentiality, and
				privacy concerns, the Secretary shall protect from disclosure information
				submitted in support of a license application under this subchapter and
				information collected in the course of regulating licensees to the full extent
				permitted by sections 552 and 552a of title 5, United States Code.
									(n)Suitability for
				licensing requirements for certain service providers
										(1)In
				generalAny person that knowingly manages, administers, or
				controls bets or wagers that are initiated, received, or otherwise made within
				the United States or that otherwise manages or administers the games with which
				such bets or wagers are associated must meet all of the suitability for
				licensing criteria established under this section in the same manner and to the
				same extent as if that person were itself a licensee.
										(2)Subject to same
				enforcement jurisdictionAny failure on the part of such person
				to remain suitable for licensing shall be grounds for revocation of the license
				of the licensee for whom such service is provided, in the same manner and in
				accordance with subsection (i).
										(o)Reliance on
				State and tribal regulatory body certifications of suitability for
				applicants
										(1)Qualification of
				state and tribal regulatory bodies
											(A)Application for
				determinationAny State or tribal regulatory body with expertise
				in regulating gambling may—
												(i)notify the
				Secretary of its willingness to review prospective applicants to certify
				whether any such applicant meets the qualifications established under this
				subchapter; and
												(ii)provide the
				Secretary with such documentation as the Secretary determines necessary for the
				Secretary to determine whether such State or tribal regulatory body is
				qualified to conduct such review and may be relied upon by the Secretary to
				make any such certification.
												(B)Determination and
				noticeWithin 60 days after receiving any notice under
				subparagraph(A)(i), the Secretary shall—
												(i)make the determination as to whether a
				State or tribal regulatory body is qualified to conduct a review of prospective
				applicants and may be relied upon to certify whether any such applicant meets
				the qualifications established under this subchapter; and
												(ii)notify the State
				or tribal regulatory body of such determination.
												(2)Actions by
				qualified authoritiesDuring the period that any determination of
				qualification under paragraph (1)(B) is in effect with respect to any such
				State or tribal regulatory body, the State or tribal regulatory body—
											(A)may undertake
				reviews of any applicant to determine whether the applicant or any person
				associated with the applicant meets the criteria for suitability for licensing
				established under this subchapter;
											(B)may impose on each
				such applicant an administrative fee or assessment for conducting such review
				in an amount the regulatory body determines to be necessary to meet its
				expenses in the conduct of such review; and
											(C)shall process and
				assess each applicant fairly and equally based on objective criteria,
				regardless of any prior licensing of an applicant by the State or tribal
				regulatory body.
											(3)Reliance on
				state or tribal certificationAny applicant may provide a
				certification of suitability for licensing made by any State or tribal
				regulatory body under paragraph (2), together with all documentation the
				applicant has submitted to any such State or tribal regulatory body, to the
				Secretary, and any such certification and documentation shall be relied on by
				the Secretary as evidence that an applicant has met the suitability for
				licensing requirements under this section.
										(4)Authority of
				secretary to reviewNotwithstanding any certification of
				suitability for licensing made by any State or tribal regulatory body, the
				Secretary retains the authority to review, withhold, or revoke any license if
				the Secretary has reason to believe that any applicant or licensee does not
				meet the suitability requirements for licensing established under this section,
				or any other requirement of a licensee.
										(5)Reliance on
				qualified regulatory body for other purposesAt the discretion of
				the Secretary, the Secretary may rely on any State and tribal regulatory body
				found qualified under this subsection for such other regulatory and enforcement
				activities as the Secretary finds to be useful and appropriate to carry out the
				purposes of this subchapter.
										(6)Revocation of
				qualificationThe Secretary may revoke, at any time and for any
				reason, the qualification of any State or tribal regulatory body to certify or
				to conduct any other regulatory or enforcement activity to carry out the
				purposes of this subchapter.
										5384.Problem
				Gambling, Responsible Gambling, and Self-Exclusion Program
									(a)Regulations
				requiredThe Secretary and any State or tribal regulatory body
				that has been qualified under subsection 5383(o) shall prescribe regulations
				for the development of a Problem Gambling, Responsible Gambling, and
				Self-Exclusion Program on the basis of standards that each licensee shall
				implement as a condition of licensure.
									(b)Minimum
				requirementsAny application for a license shall include a
				submission to the Secretary or qualified State or tribal regulatory body
				setting forth a comprehensive program that is intended—
										(1)to verify the
				identity and age of each customer;
										(2)to ensure that no
				customers under the legal age as defined by State or tribal law, as applicable,
				may initiate or otherwise make any bets or wagers;
										(3)to verify the
				State or tribal land in which the customer is located at the time the customer
				attempts to initiate a bet or wager;
										(4)to ensure that no
				customer who is located in a State or tribal land that opts out pursuant to
				section 5386 can initiate or otherwise make a bet or wager prohibited by such
				opt-out;
										(5)to ensure that
				responsible gambling materials are made available to customers upon
				request;
										(6)to make available
				individualized responsible gambling options that any customer may choose,
				including any stake limit, loss limit, deposit limit, and session time limit
				option, and any other similar option, that the Secretary or qualified State or
				tribal regulatory body may deem appropriate and require to be made
				available;
										(7)to protect the
				privacy and security of any customer in connection with any lawful Internet
				gambling activity; and
										(8)to protect against
				fraud and money laundering relating to Internet gambling activity.
										(c)List of persons
				self-Excluded from gambling activities
										(1)Establishment
											(A)In
				generalThe Secretary shall provide by regulation for the
				establishment of a list of persons self-excluded from gambling activities at
				all licensee sites.
											(B)Placement
				requestAny person may request placement on the list of
				self-excluded persons by—
												(i)acknowledging in a
				manner to be established by the Secretary that the person wishes to be denied
				gambling privileges; and
												(ii)agreeing that,
				during any period of voluntary exclusion, the person may not collect any
				winnings or recover any losses resulting from any gambling activity at any
				licensee sites.
												(2)Placement and
				removal proceduresThe regulations prescribed by the Secretary
				under paragraph (1)(A) shall establish procedures for placements on, and
				removals from, the list of self-excluded persons.
										(3)Limitation on
				liability
											(A)In
				generalThe United States, the Secretary, an enforcement agent,
				or a licensee, or any employee or agent of the United States, the Secretary, an
				enforcement agent, or a licensee, shall not be liable to any self-excluded
				person or to any other party in any judicial or administrative proceeding for
				any harm, monetary or otherwise, which may arise as a result of—
												(i)any failure to
				withhold gambling privileges from, or to restore gambling privileges to, a
				self-excluded person; or
												(ii)otherwise
				permitting a self-excluded person to engage in gambling activity while on the
				list of self-excluded persons.
												(B)Rule of
				constructionNo provision of subparagraph (A) shall be construed
				as preventing the Director from assessing any regulatory sanction against a
				licensee for failing to comply with the minimum standards prescribed pursuant
				to this subsection.
											(4)Disclosure
				provisions
											(A)In
				generalNotwithstanding any other provision of Federal or State
				law, the list of self-excluded persons shall not be open to public
				inspection.
											(B)Affiliate
				disclosureAny licensees may disclose the identities of persons
				on the self-excluded list to any affiliated company or, where required to
				comply with this subsection, any service provider, to the extent that the
				licensee ensures that any affiliated company or service provider maintains such
				information under confidentiality provisions comparable to those in this
				subsection.
											(5)Limitation on
				liability for disclosureA licensee or an employee, agent, or
				affiliate of a licensee shall not be liable to any self-excluded person or to
				any other party in any judicial proceeding for any harm, monetary or otherwise,
				which may arise as a result of disclosure or publication in any manner.
										(d)Gambling by
				prohibited persons
										(1)Prohibition
				benefitting from prohibited gambling activityA person who is
				prohibited from gambling with a licensee by law, or by order of the Secretary
				or any court of competent jurisdiction, including any person on the
				self-exclusion list as established in accordance with subsection (c), shall not
				collect, in any manner or proceeding, any winnings or recover any losses
				arising as a result of any prohibited gambling activity.
										(2)ForfeitureIn
				addition to any other penalty provided by law, any money or thing of value that
				has been obtained by, or is owed to, any prohibited person by a licensee as a
				result of bets or wagers made by a prohibited person shall be subject to
				forfeiture by order of the Secretary, following notice to the prohibited person
				and opportunity to be heard.
										(3)Deposit of
				forfeited fundsAny funds forfeited pursuant to this subsection
				shall be deposited into the general fund of the Treasury.
										(e)Problem or
				compulsive gamblers not on the list of self-Excluded persons
										(1)Public awareness
				program
											(A)In
				generalThe Secretary and any State or tribal regulatory body
				that has been qualified under subsection 5383(o) shall provide by regulation
				for the establishment of a program to alert the public to the existence,
				consequences, and availability of the self-exclusion list, and shall prepare
				and promulgate written materials to be used in such a program.
											(B)Licensee-provided
				publicityRegulations prescribed under subparagraph (A) may
				require a licensee to make available literature or screen displays relating to
				the existence of the program.
											(2)Rule of
				constructionNo provision of this subsection shall be construed
				as creating a legal duty in the Secretary, a qualified State or tribal
				regulatory body, a licensee, or any representative of a licensee to identify or
				to exclude problem or compulsive gamblers not on the list of self-excluded
				persons.
										(3)ImmunityThe
				United States, the Secretary, a qualified State or tribal regulatory body, a
				licensee, and any employee or agent of a licensee, shall not be liable to any
				person in any proceeding for losses or other damages of any kind arising out of
				that person’s gambling activities based on a claim that the person was a
				compulsive, problem, or pathological gambler.
										5385.Financial
				transaction providers
									(a)In
				generalNo financial
				transaction provider shall be held liable for engaging in financial activities
				and transactions for or on behalf of a licensee or involving a licensee,
				including payments processing activities, if such activities are performed in
				compliance with this subchapter and with applicable Federal and State
				laws.
									(b)DefinitionsFor purposes of this section, the following
				definitions shall apply:
										(1)Financial
				transaction providerThe term financial transaction
				provider means a creditor, credit card issuer, financial institution,
				operator of a terminal at which an electronic fund transfer may be initiated,
				money transmitting business, or international, national, regional, or local
				payment network utilized to effect a credit transaction, electronic fund
				transfer, stored value product transaction, or money transmitting service, or a
				participant in such network, or other participant in a payment system.
										(2)Other
				terms
											(A)Credit,
				creditor, credit card, and card issuerThe terms
				credit, creditor, credit card, and
				card issuer have the meanings given the terms in section 103 of
				the Truth in Lending Act.
											(B)Electronic fund
				transferThe term electronic fund transfer—
												(i)has the meaning
				given the term in section 903 of the Electronic Fund Transfer Act, except that
				the term includes transfers that would otherwise be excluded under section
				903(6)(E) of such Act; and
												(ii)includes any fund
				transfer covered by Article 4A of the Uniform Commercial Code, as in effect in
				any State.
												(C)Financial
				institutionThe term financial institution has the
				meaning given the term in section 903 of the Electronic Fund Transfer Act,
				except that such term does not include a casino, sports book, or other business
				at or through which bets or wagers may be placed or received.
											(D)Insured
				depository institutionThe term insured depository
				institution—
												(i)has the meaning
				given the term in section 3(c) of the Federal Deposit Insurance Act; and
												(ii)includes an
				insured credit union (as defined in section 101 of the Federal Credit Union
				Act).
												(E)Money
				transmitting business and money transmitting serviceThe terms
				money transmitting business and money transmitting
				service have the meanings given the terms in section 5330(d)
				(determined without regard to any regulations prescribed by the Secretary under
				such section).
											5386.Limitation of
				licenses in States and Indian lands
									(a)State opt-Out
				exercise
										(1)Limitations
				imposed by States
											(A)In
				generalNo licensee may
				engage, under any license issued under this subchapter, in the operation of an
				Internet gambling facility that knowingly accepts bets or wagers initiated by
				persons who reside in any State which provides notice that it will limit such
				bets or wagers, if the Governor or other chief executive officer of such State
				informs the Director of such limitation, in a manner which clearly identifies
				the nature and extent of such limitation, before the end of the 90-day period
				beginning on the date of the enactment of the Internet Gambling Regulation,
				Consumer Protection, and Enforcement Act, or in accordance with paragraph (2),
				until such time as any notice of any amendment or repeal of such specific
				limitation becomes effective under paragraph (2).
											(B)Coordination
				between state and tribal opt-out exercisesAny State limitation
				under subparagraph (A) shall not apply to the acceptance by a licensee of bets
				or wagers from persons located within the tribal lands of an Indian tribe
				that—
												(i)has itself opted
				out pursuant to subsection (b) (in which case the tribal opt-out exercise under
				such subsection shall apply); or
												(ii)would be entitled
				pursuant to other applicable law to permit such bets or wagers to be initiated
				and received within its territory without use of the Internet.
												(C)Coordination
				with indian gaming regulatory actNo decision by a State under this
				subsection shall be considered in making any determination with regard to the
				ability of an Indian tribe to offer any class of gambling activity pursuant to
				section 11 of the Indian Gaming Regulatory Act.
											(2)Changes to State
				limitationsThe establishment, repeal, or amendment by any State
				of any limitation referred to in paragraph (1) after the end of the 90-day
				period beginning on the date of the enactment of this subchapter shall apply,
				for purposes of this subchapter, beginning on the first January 1 that occurs
				after the end of the 60-day period beginning on the later of—
											(A)the date a notice
				of such establishment, repeal, or amendment is provided by the Governor or
				other chief executive officer of such State in writing to the Secretary;
				or
											(B)the effective date
				of such establishment, repeal, or amendment.
											(b)Indian tribe
				opt-Out exercise
										(1)Limitations
				imposed by indian tribesNo
				Internet gambling licensee knowingly may accept a bet or wager from a person
				located in the tribal lands of any Indian tribe which limits such gambling
				activities or other contests if the principal chief or other chief executive
				officer of such Indian tribe informs the Secretary of such limitation, in a
				manner which clearly identifies the nature and extent of such limitation,
				before the end of the 90-day period beginning on the date of the enactment of
				the Internet Gambling Regulation, Consumer Protection, and Enforcement Act, or
				in accordance with paragraph (2), until such time as any notice of any
				amendment or repeal of such specific limitation becomes effective under
				paragraph (2).
										(2)Changes to
				indian tribe limitationsThe establishment, repeal, or amendment
				by any Indian tribe of any limitation referred to in paragraph (1) after the
				end of the 90-day period beginning on the date of the enactment of this
				subchapter shall apply, for purposes of this subchapter, beginning on the first
				January 1 that occurs after the end of the 60-day period beginning on the later
				of—
											(A)the date a notice
				of such establishment, repeal, or amendment is provided by the principal chief
				or other chief executive officer of such Indian tribe in writing to the
				Secretary; or
											(B)the effective date
				of such establishment, repeal, or amendment.
											(c)Notification and
				Enforcement of State and Indian Tribe Limitations
										(1)In
				generalThe Secretary shall
				notify all licensees and applicants of all States and Indian tribes that have
				provided notice pursuant to paragraph (1) or (2) of subsection (a) or (b), as
				the case may be, promptly upon receipt of such notice and in no event fewer
				than 30 days before the effective date of such notice.
										(2)ComplianceThe
				Secretary shall take effective measures to ensure that any licensee under this
				subchapter, as a condition of the license, complies with any limitation or
				prohibition imposed by any State or Indian tribe to which the licensee is
				subject under subsection (a) or (b), as the case may be.
										(3)ViolationsIt
				shall be a violation of this subchapter for any licensee knowingly to accept
				bets or wagers initiated or otherwise made by persons located within any State
				or in the tribal lands of any Indian tribe for which a notice is in effect
				under subsection (a) or (b), as the case may be.
										(4)State Attorney
				General EnforcementIn any case in which the attorney general of
				a State, or any State or local law enforcement agency authorized by the State
				attorney general or by State statute to prosecute violations of consumer
				protection law, has reason to believe that an interest of the residents of that
				State has been or is threatened or adversely affected by a violation by a
				licensee pursuant to paragraph (2), the State, or the State or local law
				enforcement agency on behalf of the residents of the agency’s jurisdiction, may
				bring a civil action on behalf of the residents of that State or jurisdiction
				in a district court of the United States located therein, to—
											(A)enjoin that
				practice; or
											(B)enforce compliance
				with this subchapter.
											5387.Professional
				and Amateur Sports Protection Act prohibitionsNo provision of this subchapter shall be
				construed as authorizing any licensee to operate an Internet gambling facility
				that knowingly accepts bets or wagers on sporting events from persons located
				in the United States in violation of section 3702 of title 28, United States
				Code, except for fantasy or simulation sports games (as defined in section 5362
				of this title).
								5388.Safe
				harborsIt shall be a complete
				defense against any prosecution or enforcement action under any Federal or
				State law against any person possessing a valid license under this subchapter
				that the activity is authorized under and has been carried out lawfully under
				the terms of this subchapter.
								5389.Relation to
				section 1084 of title 18 and the Unlawful Internet Gambling Enforcement
				ActSection 1084 of title 18
				and subchapter IV of this chapter shall not apply to any Internet bet or wager
				occurring pursuant to a license issued by the Secretary under this
				subchapter.
								5390.Cheating and
				other fraud
									(a)Electronic
				cheating devices prohibitedNo person initiating, receiving, or
				otherwise making a bet or wager with a licensee, or sending, receiving, or
				inviting information assisting with a bet or wager with a licensee, knowingly
				shall use, or assist another in the use of, an electronic, electrical, or
				mechanical device which is designed, constructed, or programmed specifically
				for use in obtaining an advantage in any game authorized under this subchapter,
				where such advantage is prohibited or otherwise violates the rules of play
				established by the licensee.
									(b)Additional
				offenseNo person initiating, receiving, or otherwise making a
				bet or wager with a licensee, or sending, receiving, or inviting information
				assisting with a bet or wager with a licensee, knowingly shall use or possess
				any cheating device with intent to cheat or defraud any licensee or other
				persons placing bets or wagers with such licensee.
									(c)Permanent
				injunctionUpon conviction of a person for violation of this
				section, the court may enter a permanent injunction enjoining such person from
				initiating, receiving, or otherwise making bets or wagers or sending,
				receiving, or inviting information assisting in the placing of bets or
				wagers.
									(d)Criminal
				penaltyWhoever violates subsection (a) or (b) of this section
				shall be fined under title 18 of the United States Code or imprisoned for not
				more than 5 years, or
				both.
									.
					(b)Rules of
			 construction
						(1)Technical and
			 conforming amendmentSection 310(b)(2) of title 31, United States
			 Code is amended—
							(A)by redesignating
			 subparagraphs (J) and (K) as subparagraphs (K) and (L), respectively;
			 and
							(B)by inserting after
			 subparagraph (I) the following new subparagraph:
								
									(J)Administer the
				requirements of subchapter V of chapter
				53.
									.
							(c)Clerical
			 amendmentThe table of subchapters and sections for chapter 53 of
			 title 31, United States Code, is amended by adding at the end the
			 following:
						
							
								Subchapter V—Regulation of lawful Internet
				gambling
								5381. Congressional findings and purpose.
								5382. Definitions.
								5383. Establishment and administration of licensing
				program.
								5384. Minimum requirements: Problem Gambling, Responsible
				Gambling, and Self-Exclusion Program.
								5385. Financial transaction providers.
								5386. Limitation of licenses in States and Indian
				lands.
								5387. Professional and Amateur Sports Protection Act
				prohibitions.
								5388. Safe harbors.
								5389. Relation to section 1084 of title 18 and the Unlawful
				Internet Gambling Enforcement Act.
								5390. Cheating and other
				fraud.
							
							.
					426.Report
			 required
					(a)In
			 generalBefore the end of the 1-year period beginning on the
			 effective date of the regulations prescribed under section 327(a), and annually
			 thereafter, the Secretary shall submit a report to Congress on the licensing
			 and regulation of Internet gambling operators.
					(b)Information
			 requiredEach report submitted under subsection (a) shall include
			 the following information:
						(1)A
			 comprehensive statement regarding the prohibitions notified by the States and
			 Indian tribes pursuant to section 5386 of title 31, United States Code.
						(2)Relevant
			 statistical information on applicants and licenses.
						(3)The amount of
			 licensing and user fees collected during the period covered by the
			 report.
						(4)Information on
			 regulatory or enforcement actions undertaken during the period.
						(5)Any other
			 information that may be useful to Congress in evaluating the effectiveness of
			 the Act in meeting its purpose, including the provision of protections against
			 underage gambling, compulsive gambling, money laundering, and fraud, and in
			 combating tax avoidance relating to Internet gambling.
						427.Effective
			 date
					(a)RegulationsThe
			 Secretary of the Treasury shall prescribe such regulations as the Secretary may
			 determine to be appropriate to implement subchapter V of chapter 53 of title
			 31, United States Code (as added by this Act) and shall publish such
			 regulations in final form in the Federal Register before the end of the 180-day
			 period beginning on the date of the enactment of this Act.
					(b)Scope of
			 applicationThe amendment made by section 325(a) shall apply
			 after the end of the 90-day period beginning on the date of the publication of
			 the regulations in final form in accordance with subsection (a).
					DMiscellaneous
				431.Denial of deduction for punitive
			 damages
					(a)Disallowance of Deduction
						(1)In generalSection 162(g) (relating to treble damage
			 payments under the antitrust laws) is amended—
							(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively,
							(B)by striking If and
			 inserting:
								
									(1)Treble
				damagesIf
									,
				and
							(C)by adding at the end the following new
			 paragraph:
								
									(2)Punitive damagesNo deduction shall be allowed under this
				chapter for any amount paid or incurred for punitive damages in connection with
				any judgment in, or settlement of, any action. This paragraph shall not apply
				to punitive damages described in section
				104(c).
									.
							(2)Conforming amendmentThe heading for section 162(g) is amended
			 by inserting Or Punitive
			 Damages after Laws.
						(b)Inclusion in Income of Punitive Damages
			 Paid by Insurer or Otherwise
						(1)In generalPart II of subchapter B of chapter 1
			 (relating to items specifically included in gross income) is amended by adding
			 at the end the following new section:
							
								91.Punitive damages compensated by insurance
				or otherwiseGross income
				shall include any amount paid to or on behalf of a taxpayer as insurance or
				otherwise by reason of the taxpayer’s liability (or agreement) to pay punitive
				damages.
								.
						(2)Reporting requirementsSection 6041 (relating to information at
			 source) is amended by adding at the end the following new subsection:
							
								(h)Section To Apply to Punitive Damages
				CompensationThis section
				shall apply to payments by a person to or on behalf of another person as
				insurance or otherwise by reason of the other person’s liability (or agreement)
				to pay punitive
				damages.
								.
						(3)Conforming amendmentThe table of sections for part II of
			 subchapter B of chapter 1 is amended by adding at the end the following new
			 item:
							
								
									Sec. 91. Punitive damages
				compensated by insurance or
				otherwise.
								
								.
						(c)Effective
			 DateThe amendments made by
			 this section shall apply to damages paid or incurred on or after the date of
			 the enactment of this Act.
					432.Application of
			 medicare payroll tax to all State and local government employees
					(a)In
			 generalParagraph (2) of section 3121(u) is amended—
						(1)by striking
			 subparagraphs (B) and (C) in subparagraph (A) and inserting
			 subparagraph (B), and
						(2)by striking
			 subparagraphs (C) and (D).
						(b)Entitlement to
			 hospital insurance benefitsSubsection (p) of section 210 of the
			 Social Security Act is amended—
						(1)by striking
			 paragraphs (2) and (3) in paragraph (1)(B) and inserting
			 paragraph (2), and
						(2)by striking
			 paragraphs (3) and (4).
						(c)Conforming
			 amendmentParagraph (2) of section 218(v) of the Social Security
			 Act is amended to read as follows:
						
							(2)This subsection
				shall apply only with respect to employees who are not otherwise covered under
				the State's agreement under this
				section.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to services
			 performed after the date of the enactment of this Act.
					433.Corrections for CPI
			 overstatement in cost-of-living indexation
					(a)In
			 generalParagraph (3) of
			 section
			 1(f) (defining Consumer Price Index), as amended by ths Act, is
			 amended to read as follows:
						
							(3)Cost-of-living
				adjustment
								(A)In
				generalFor purposes of paragraph (2), the cost-of-living
				adjustment for any calendar year is the product of—
									(i)the
				CPI fraction for calendar years before 2013, multiplied by
									(ii)the Chained CPI fraction for calendar years
				after 2012,
									reduced
				by 1.(B)CPI fraction for
				calendar years before 2013The CPI fraction for calendar years before
				2013 is the fraction—
									(i)the numerator of
				which is the CPI for the calendar year 2011, and
									(ii)the denominator
				of which is the CPI for the calendar year 2010.
									(C)Chained CPI
				fraction for calendar years after 2012The Chained CPI fraction for calendar years
				after 2012 is the fraction—
									(i)the
				numerator of which is the Chained CPI for the preceding calendar year,
				and
									(ii)the denominator
				of which is the Chained CPI for the calendar year
				2011.
									.
					(b)Conforming
			 amendments
						(1)Paragraph (4) of
			 section 1(f) is amended to read as follows:
							
								(4)CPI and chained
				CPI for any calendar yearFor
				purposes of paragraph (3)—
									(A)CPIThe
				CPI for any calendar year is the average of the Consumer Price Index as of the
				close of the 12-month period ending on August 31 of such calendar year.
									(B)Chained
				CPIThe Chained CPI for any
				calendar year is the average of the Chained Consumer Price Index as of the
				close of the 12-month period ending on August 31 of such calendar
				year.
									.
						(2)Paragraph (5) of
			 section 1(f) is amended to read as follows:
							
								(5)Consumer Price
				Index and Chained Consumer Price IndexFor purposes of paragraph (4)—
									(A)Consumer Price
				IndexThe term Consumer Price Index means the last
				Consumer Price Index for all-urban consumers published by the Department of
				Labor. For purposes of the preceding sentence, the revision of the Consumer
				Price Index which is most consistent with the Consumer Price Index for calendar
				year 1986 shall be used.
									(B)Chained Consumer
				Price IndexThe term
				Chained Consumer Price Index means the initial Chained Consumer
				Price Index for all-urban consumers published by the Department of
				Labor.
									.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					VTechnical and conforming
			 amendments
			501.Technical and conforming
			 amendmentsThe Secretary of
			 the Treasury or the Secretary’s delegate shall not later than 90 days after the
			 date of the enactment of this Act, submit to the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the Senate a draft
			 of any technical and conforming changes in the Internal Revenue Code of 1986
			 which are necessary to reflect throughout such Code the purposes of the
			 provisions of, and amendments made by, this Act.
			
